Case 1:17-cv-01353-LPS Document 325-1 Filed 08/13/19 Page 1 of 80 PageID #: 9703




                           EXHIBIT A
Case 1:17-cv-01353-LPS Document 325-1 Filed 08/13/19 Page 2 of 80 PageID #: 9704



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE


                                                 )
                                                 )
 PACIFIC BIOSCIENCES OF                          )
 CALIFORNIA, INC.,                               )
                                                 )      C. A. No. 17-cv-275-LPS
                   Plaintiff,                    )      C. A. No. 17-cv-1353-LPS
                                                 )
 v.                                              )
                                                 )
 OXFORD NANOPORE TECHNOLOGIES,
                                                 )
 INC.,
                                                 )
                   Defendant.                    )



 PACIFIC BIOSCIENCES OF CALIFORNIA, INC.’S RESPONSES AND OBJECTIONS
 TO DEFENDANT OXFORD NANOPORE TECHNOLOGIES, INC.’S SECOND SET OF
                 REQUESTS FOR ADMISSION (NOS. 24-26)

        Pursuant to Federal Rules of Civil Procedure 26 and 36, Rule 26.1 of the Local Rules of

 the United States District Court for the District of Delaware (“Local Rules”), the District of

 Delaware Default Standard for Discovery, the Stipulated Electronic Discovery Order (“E-

 Discovery Order”), and any other applicable Orders or rules, Plaintiff Pacific Biosciences of

 California, Inc. (“PacBio”), by and through their undersigned counsel, hereby responds and

 objects to the Second Set of Requests for Admission (Nos. 24-26) of Defendant Oxford

 Nanopore Technologies, Inc. (“Oxford”).

                                PRELIMINARY STATEMENT

        These Responses, while based on diligent exploration by PacBio and its counsel, reflect

 only the current state of PacBio’s knowledge, understanding and belief with regard to matters

 about which inquiry has been made. PacBio continues to investigate the facts relating to this

 dispute. These Responses are therefore based upon information which is presently available to
Case 1:17-cv-01353-LPS Document 325-1 Filed 08/13/19 Page 3 of 80 PageID #: 9705



 PacBio and its attorneys and specifically known or available to the individuals responding to this

 discovery request. Accordingly, these Responses are neither intended as, nor shall in any way be

 deemed as, an admission or representation that further information responsive to the Requests

 does not exist. PacBio anticipates that as this action proceeds, additional facts may be discovered

 or their significance better understood. Further, these Responses are given without prejudice to

 PacBio’s rights to produce, use or rely on at any time, including at trial, evidence, facts,

 documents, things or information that are subsequently discovered, the relevance of which has

 not yet been determined, or which were omitted from these Responses by inadvertence, mistake

 or otherwise.

        By this reservation, PacBio does not assume a continuing obligation, beyond what is

 required under the Federal Rules of Civil Procedure, to update, modify or supplement these

 Responses, and PacBio objects to these Requests to the extent that they seek to impose any such

 continuing obligation. However, PacBio reserves the right to change any and all answers herein

 as additional facts are ascertained, analyses are made and contentions are asserted. PacBio also

 reserves the right to modify these Responses in the event that it determines that any information

 was omitted from them by inadvertence, mistake or otherwise.

        No incidental or implied admissions are intended by the Responses below. The fact that

 PacBio has answered or objected to any Request should not be taken as an admission that PacBio

 accepts or admits the existence of any “facts” set forth or assumed by such Request. The fact that

 PacBio has answered part or all of any Request is not intended to be, and shall not be construed

 to be, a waiver by PacBio of any part of any objection to the Request.




                                                   2
Case 1:17-cv-01353-LPS Document 325-1 Filed 08/13/19 Page 4 of 80 PageID #: 9706



                                     GENERAL OBJECTIONS

         PacBio makes the following General Objections, which apply to each of Oxford’s

 definitions, instructions, and requests for admission and, unless otherwise stated, shall have the

 same force and effect as if set forth in a full response to each of the numbered definitions,

 instructions, and requests for admission.

         1.      PacBio objects to each and every request for admission, definition, and instruction

 to the extent it seeks to impose any burdens inconsistent with or in addition to PacBio’s

 obligations under the applicable rules, including the Federal Rules of Civil Procedure, the United

 States District Court for the District of Delaware Local Rules, or any other applicable Court rule

 or order, or any stipulation or agreement of the parties in this action. PacBio objects to each

 request for admission, definition, or instruction to the extent it seeks or purports to impose

 obligations beyond or inconsistent with those imposed by the Federal Rules of Civil Procedure,

 the United States District Court for the District of Delaware Local Rules, the applicable rules and

 orders of this Court, or any stipulation or agreement of the parties in this action. In responding to

 each request for admission, PacBio will provide information as may be required and proper

 under the Federal Rules of Civil Procedure, the United States District Court for the District of

 Delaware Local Rules, and the Court’s rules and orders, and any stipulation or agreement of the

 parties in this action.

         2.      PacBio objects to each request for admission to the extent each seeks information

 protected by the attorney-client privilege, the work-product doctrine, joint defense or common

 interest privilege or any other applicable privilege or immunity. Nothing contained in these

 responses is intended to be, or in any way shall be deemed, a waiver of any such applicable

 privilege, doctrine, or immunity.



                                                  3
Case 1:17-cv-01353-LPS Document 325-1 Filed 08/13/19 Page 5 of 80 PageID #: 9707



         3.      PacBio reserves all objections and other questions as to competency, relevance,

 materiality, privilege, or admissibility related to the use of its responses and any document or

 thing identified in its responses as evidence for any purpose whatsoever in any subsequent

 proceeding in this trial or any other action.

         4.      PacBio states that it has hundreds of employees and conducts business in various

 countries and jurisdictions. PacBio objects to these requests for admission insofar as they

 purport to require PacBio to inquire as to the knowledge of all of its employees. In this regard,

 PacBio objects to Oxford’s definition of “Pacific Biosciences of California, Inc.,” “PacBio,”

 “PB,” “You,” “Your,” and “Plaintiff.” PacBio’s responses are provided based on a reasonable

 investigation as it relates to this case.

         5.      PacBio objects to the requests for admission to the extent they require PacBio to

 make legal conclusions and/or render expert opinions.

         6.      PacBio objects to each request for admission to the extent that Oxford uses terms

 that are not defined or understood. PacBio shall not speculate as to the meaning that Oxford

 ascribes to these terms. PacBio does not, by virtue of the following responses to Oxford’s

 requests, waive its right to object to Oxford’s definition of any term, word, or phrase.

         7.      The foregoing general objections and statements shall be applicable to, and

 included in, PacBio’s response to every request for admission, whether or not expressly

 mentioned in the particular response.

         Subject to and without waiving its General Objections, PacBio objects and responds to

 Oxford’s requests for admission as follows:




                                                  4
Case 1:17-cv-01353-LPS Document 325-1 Filed 08/13/19 Page 6 of 80 PageID #: 9708



                        SPECIFIC OBJECTIONS AND RESPONSES

 REQUEST FOR ADMISSION NO. 24:

         Admit that, as of the claimed priority date of the subject matter claimed in the ’400
 Patent, a person of ordinary skill in the relevant art would not have been able to determine the
 sequence of a nucleic acid by translocating said nucleic acid through a nanopore as described in
 the ’400 Patent.

 RESPONSE TO REQUEST FOR ADMISSION NO. 24:

        PacBio reiterates its General Objections. PacBio objects to this Request as vague and

 ambiguous as to the phrase “determine the sequence of a nucleic acid by translocating said

 nucleic acid through a nanopore.” PacBio further objects that this Request “improperly seek[s]

 legal conclusions and disclosure of expert opinion and testimony.” Medigus Ltd. v. Endochoice,

 Inc., No. CV 15-505-LPS-CJB, 2016 WL 5791409, at *3 (D. Del. July 19, 2016).

 REQUEST FOR ADMISSION NO. 25:

         Admit that, as of the claimed priority date of the subject matter claimed in the ’323
 Patent, a person of ordinary skill in the relevant art would not have been able to determine the
 sequence of a nucleic acid by translocating said nucleic acid through a nanopore as described in
 the ’323 Patent.

 RESPONSE TO REQUEST FOR ADMISSION NO. 25:

        PacBio reiterates its General Objections. PacBio objects to this Request as vague and

 ambiguous as to the phrase “determine the sequence of a nucleic acid by translocating said

 nucleic acid through a nanopore.” PacBio further objects that this Request “improperly seek[s]

 legal conclusions and disclosure of expert opinion and testimony.” Medigus Ltd. v. Endochoice,

 Inc., No. CV 15-505-LPS-CJB, 2016 WL 5791409, at *3 (D. Del. July 19, 2016).

 REQUEST FOR ADMISSION NO. 26:

         Admit that, as of the claimed priority date of the subject matter claimed in the ’929
 Patent, a person of ordinary skill in the relevant art would not have been able to determine the
 sequence of a nucleic acid by translocating said nucleic acid through a nanopore as described in
 the ’929 Patent.




                                                5
Case 1:17-cv-01353-LPS Document 325-1 Filed 08/13/19 Page 7 of 80 PageID #: 9709



 RESPONSE TO REQUEST FOR ADMISSION NO. 26:

        PacBio reiterates its General Objections. PacBio objects to this Request as vague and

 ambiguous as to the phrase “determine the sequence of a nucleic acid by translocating said

 nucleic acid through a nanopore.” PacBio further objects that this Request “improperly seek[s]

 legal conclusions and disclosure of expert opinion and testimony.” Medigus Ltd. v. Endochoice,

 Inc., No. CV 15-505-LPS-CJB, 2016 WL 5791409, at *3 (D. Del. July 19, 2016).


 Dated: May 30, 2019                               Respectfully submitted,


                                                   FARNAN LLP

                                                   /s/ Brian E. Farnan
                                                   Brian E. Farnan (Bar No. 4089)
                                                   Michael J. Farnan (Bar No. 5165)
                                                   919 N. Market Street, 12th Floor
                                                   Wilmington, Delaware 19801
                                                   Telephone: (302) 777-0300
                                                   Facsimile: (302) 777-0301
                                                   bfarnan@farnanlaw.com
                                                   mfarnan@farnanlaw.com

                                                   Edward R. Reines (admitted pro hac vice)
                                                   Derek C. Walter (admitted pro hac vice)
                                                   WEIL, GOTSHAL &MANGES LLP
                                                   201 Redwood Shores Parkway
                                                   Redwood Shores, CA 94065
                                                   (650) 802-3000

                                                   Attorneys for Plaintiff




                                               6
Case 1:17-cv-01353-LPS Document 325-1 Filed 08/13/19 Page 8 of 80 PageID #: 9710



                                 CERTIFICATE OF SERVICE

        I, Brian E. Farnan, hereby certify that on May 30, 2019, a copy of Pacific Biosciences of

 California, Inc.’s Responses and Objections to Defendant Oxford Nanopore Technologies, Inc.’s

 Second Set of Requests for Admission (Nos. 24-26) was served on the following as indicated:

  Via E-Mail                                      Via E-Mail
  Jack B. Blumenfeld                              David G. Wille
  Jennifer Ying                                   Johnson K. Kuncheria
  Morris, Nichols, Arsht &Tunnell LLP             Liz Durham Flannery
  1201 North Market Street                        BAKER BOTTS L.L.P.
  P.O. Box 1347                                   david.wille@bakerbotts.com
  Wilmington, DE 19899-1347                       johnson.kuncheria@bakerbotts.com
  jblumenfeld@mnat.com                            liz.flannery@bakerbotts.com
  jying@mnat.com
                                                  Attorneys for Defendant
  Attorneys for Defendant

  Via E-Mail
  Stephen M. Hash
  Puneet Kohli
  Samoneh Kadivar
  BAKER BOTTS L.L.P.
  stephen.hash@bakerbotts.com
  puneet.kohli@bakerbotts.com
  samoneh.kadivar@bakerbotts.com

  Attorneys for Defendant

                                                     /s/ Brian E. Farnan
                                                     Brian E. Farnan (Bar No. 4089)
Case 1:17-cv-01353-LPS Document 325-1 Filed 08/13/19 Page 9 of 80 PageID #: 9711




                         EXHIBIT B
Case 1:17-cv-01353-LPS Document 325-1 Filed 08/13/19 Page 10 of 80 PageID #: 9712
Case 1:17-cv-01353-LPS Document 325-1 Filed 08/13/19 Page 11 of 80 PageID #: 9713
Case 1:17-cv-01353-LPS Document 325-1 Filed 08/13/19 Page 12 of 80 PageID #: 9714
Case 1:17-cv-01353-LPS Document 325-1 Filed 08/13/19 Page 13 of 80 PageID #: 9715
Case 1:17-cv-01353-LPS Document 325-1 Filed 08/13/19 Page 14 of 80 PageID #: 9716
Case 1:17-cv-01353-LPS Document 325-1 Filed 08/13/19 Page 15 of 80 PageID #: 9717
Case 1:17-cv-01353-LPS Document 325-1 Filed 08/13/19 Page 16 of 80 PageID #: 9718
Case 1:17-cv-01353-LPS Document 325-1 Filed 08/13/19 Page 17 of 80 PageID #: 9719
Case 1:17-cv-01353-LPS Document 325-1 Filed 08/13/19 Page 18 of 80 PageID #: 9720
Case 1:17-cv-01353-LPS Document 325-1 Filed 08/13/19 Page 19 of 80 PageID #: 9721
Case 1:17-cv-01353-LPS Document 325-1 Filed 08/13/19 Page 20 of 80 PageID #: 9722
Case 1:17-cv-01353-LPS Document 325-1 Filed 08/13/19 Page 21 of 80 PageID #: 9723
Case 1:17-cv-01353-LPS Document 325-1 Filed 08/13/19 Page 22 of 80 PageID #: 9724
Case 1:17-cv-01353-LPS Document 325-1 Filed 08/13/19 Page 23 of 80 PageID #: 9725
Case 1:17-cv-01353-LPS Document 325-1 Filed 08/13/19 Page 24 of 80 PageID #: 9726
Case 1:17-cv-01353-LPS Document 325-1 Filed 08/13/19 Page 25 of 80 PageID #: 9727
Case 1:17-cv-01353-LPS Document 325-1 Filed 08/13/19 Page 26 of 80 PageID #: 9728
Case 1:17-cv-01353-LPS Document 325-1 Filed 08/13/19 Page 27 of 80 PageID #: 9729




                           EXHIBIT C
Case 1:17-cv-01353-LPS Document 325-1 Filed 08/13/19 Page 28 of 80 PageID #: 9730




                   REDACTED
Case 1:17-cv-01353-LPS Document 325-1 Filed 08/13/19 Page 29 of 80 PageID #: 9731




                           EXHIBIT D
8/5/2019                            Advanced Liquid
           Case 1:17-cv-01353-LPS Document     325-1Logic | Filed
                                                            Duke Electrical
                                                                   08/13/19 and Computer
                                                                                   PageEngineering
                                                                                         30 of 80 PageID #: 9732
                                                         DUKE U N I V E R S I TY»   PRAT T S C H O O L OF ENGINEERING»



                                                                                                               




           Advanced Liquid Logic




           (https://ece.duke.edu/sites/ece.duke.edu/ﬁles/advanced-liquid-logic-story.jpg)

           Founded in 2004 by:

                Richard Fair, ECE PhD ’69, Lord-Chandran Professor of Electrical and Computer
                Engineering
                Vamsee Pamula, ECE PhD ’00
                Michael Pollack, ECE PhD ’01

           What it does: Develops and manufactures digital microﬂuidics-based research and
           diagnostic products

           Employees: 80

           Acquired by Illumina in 2013
           Advanced Liquid Logic


           LA B- O N - A-CHIP TEC HNOLOGY, A MODEL O F
           DUKE S TART-UP INN OVATION

https://ece.duke.edu/about/news/entrepreneurs/advanced-liquid-logic                                                      1/5
8/5/2019                              Advanced Liquid
           Case 1:17-cv-01353-LPS Document       325-1Logic | Filed
                                                              Duke Electrical
                                                                     08/13/19 and Computer
                                                                                     PageEngineering
                                                                                            31 of 80 PageID #: 9733
           When ECE graduate students Vamsee
                                          DUKE UPamula,
                                                      N I V E R S IMichael
                                                                   TY»          Pollack
                                                                                PRAT  T Sand
                                                                                           C H OVijay Srinivasan*
                                                                                                 O L OF  ENGINEERING»
           won Duke's ﬁrst Duke Start-Up Challenge in 2000 for developing a prototype computer
           mouse that could be used in three dimensions, they planned to use the $30K in prize
           
           money to start a consumer-product company that would integrate wireless
                                                                                                                  
           technologies with microelectromechanical systems (MEMS) sensors.

           But because Pamula and Pollack were interested in biological applications, they went
           in a very different direction: digital microﬂuidics.

           S H A RIN G K N OW L E D G E ACROSS DISCIPLINES

           Although microﬂuidics is historically the domain of chemical and mechanical
           engineering, says Pratt ECE Professor Richard Fair, his lab got involved in 1997 because
           the Defense Advanced Research Projects Agency (DARPA) was trying to apply lessons
           learned from the design of computer chips to microﬂuidic chips.

           “The equipment at that time used big, clunky valves, pumps and channels, and DARPA
           wanted an ECE mentality to help them develop a smaller equivalent with a switching
           device,” says Fair. “People who design digital systems saw the similarity between
           computer bits and discrete ﬂuid droplets.”

           Supported by DARPA, Pollack pursued his PhD in Fair’s lab, where the technology was
           developed and Pollack coined the term “digital microﬂuidics.” The technology—which
           uses electrodes to manipulate the surface tension of (and therefore control) drops of
           liquid—requires much less ﬂuid and much smaller processing and testing equipment.

           After completing his PhD, Pollack was joined by Pamula as post-doctoral researchers in
           Dr. Fair’s lab. The pair made plans to execute the technology as a business and, with
           two Small Business Innovation Research (SBIR) grants, founded Advanced Liquid Logic
           in 2004.

           Nine years later, the company is going strong—in fact, it was recently acquired by
           Illumina, Inc., which develops life science tools and integrated systems for analyzing
           genes.

           “We had built relationships with a number of companies to commercialize the
           technology over the years,” said ALL CEO Richard West (BSME’79). “But the ultimate
           validation of the technology, and of the progress that the team has made, occurred on
           July 23, 2013, when Illumina announced that they had acquired the company. Illumina’s
           market power and resources will ensure the technology’s commercial success.”

           T H E VA LU E O F PA R T N E R S HIPS AND OTHER WORDS OF WISDOM
           F O R FU T U R E E N T R E P R E N E URS


https://ece.duke.edu/about/news/entrepreneurs/advanced-liquid-logic                                                     2/5
8/5/2019   Case 1:17-cv-01353-LPS DocumentAdvanced Liquid
                                                     325-1Logic | Filed
                                                                  Duke Electrical
                                                                         08/13/19 and Computer
                                                                                         PageEngineering
                                                                                               32 of 80 PageID #: 9734
           Prior to its acquisition, ALL formed
                                              DUKE  partnerships         to develop
                                                       U N I V E R S I TY»          PRATand
                                                                                          T S Cmarket
                                                                                               H O O L OFresearch and
                                                                                                            ENGINEERING»
           diagnostic products with companies that include Luminex Corporation, which
           develops, manufactures and markets biological-testing technologies and GenMark
           
           Diagnostics, which provides molecular diagnostic-testing systems.
                                                                                                                     
           The company also launched a product in collaboration with NuGEN Technologies, a
           developer and seller of reagents for genetic analysis. In 2011, ALL and NuGEN started
           selling the Mondrian SP Workstation, which uses disposable microﬂuidic cartridges to
           automate genomic-sample preparation for next-generation DNA sequencing.

           Another collaboration, with physicians at Duke’s Jean and George Brumley Jr. Neonatal
           Perinatal Research Institute (NPRI), began when Pamula and Pollack were Pratt
           graduate students—and led to one of ALL’s ﬁrst products.

           “Since its beginnings, ALL has had a continuous and productive collaboration with
           Duke’s [Jean and George Brumley Jr.] Neonatal/Perinatal Research Institute [NPRI],”
           Pamula says. “Dr. Ron Goldberg had the vision to see this technology’s potential for
           addressing the needs of neonates and provided critical seed funding in the company’s
           early days.”

           Since then, the company has worked with NPRI neonatologists on several grant-funded
           projects, including one for newborn screening (NBS) that has led to a product now on
           the market. The product, which identiﬁes lysosomal storage disorders (LSDs) in
           newborns, is currently being used in a pilot study to screen all newborns in Missouri.
           Several babies with LSDs have been identiﬁed and are being treated.

           Illumina plans to use ALL’s digital microﬂuidics technology to improve its next-
           generation gene sequencing workﬂow. Electrowetting allows for precise manipulation
           of small droplets within a sealed disposable cartridge to perform complex laboratory
           protocols. This will streamline Illumina’s next-generation sequencing workﬂow and
           make it more consistent, Illumina said in its announcement of the acquisition.

           From helping Pamula and Pollack identify potential uses for their ideas to helping
           them license patents and develop prototypes, collaborations like these have been very
           valuable to ALL, Fair says, and can be critical to the success of new companies.

           Fair, Pamula and Pollack have good insights to share with engineering students who
           hope to someday start their own businesses.

           “ B U SIN E S S R E VO LV E S A R OUND PEOPLE, NOT JUST THINGS”




https://ece.duke.edu/about/news/entrepreneurs/advanced-liquid-logic                                                        3/5
8/5/2019                            Advanced Liquid
           Case 1:17-cv-01353-LPS Document     325-1Logic | Filed
                                                            Duke Electrical
                                                                   08/13/19 and Computer
                                                                                   PageEngineering
                                                                                         33 of 80 PageID #: 9735
                                                         DUKE U N I V E R S I TY»   PRAT T S C H O O L OF ENGINEERING»



                                                                                                               




                                         Vamsee Pamula and Michael Pollack


           “Engineering is about building things,” says Pamula, “so while you’re at it, you may as
           well build some useful things that can be widely disseminated to solve real problems.”

           Pollack says the time he and Pamula spent in Fair’s lab as ECE graduate students
           helped them do just that.

           “Our work in Dr. Fair's lab enabled us to prove our technology’s feasibility and to begin
           to explore some potential applications,” says Pollack. “It also allowed us to interact with
           other labs, particularly some in Duke University Medical Center, to better understand
           some of the problems that our technology could potentially solve.”

           “A big challenge for any device-oriented start-up is ﬁnding that application that will
           drive the bread-and-butter revenues,” Fair says. “So partnering with these folks, seeing
           what they want to do with the technology, lowering the barriers to innovation and
           transferring the technology to the people who actually use it has been key in helping
           them do that.”

           That said, success doesn’t come simply from how good an idea is.

           “Success comes from executing a good idea well and having the right people in place; it
           comes from the management, the business plan and recognizing one’s own areas of
           expertise and letting employees skilled in other areas handle those areas,” says Fair.
           “The most valuable advice I gave to Michael and Vamsee was probably to get an
           experienced CEO,” which the company found in West. West joined the company in
           2005.

           Pamula thinks that engineering students who dream of entrepreneurship should strive
           for a range of experiences.

           “Business revolves around people, not just things, so try to get broad exposure to a
           variety of areas outside of engineering, particularly in business, humanities and law,”


https://ece.duke.edu/about/news/entrepreneurs/advanced-liquid-logic                                                      4/5
8/5/2019                                Advanced Liquid
           Case 1:17-cv-01353-LPS Document         325-1Logic | Filed
                                                                Duke Electrical
                                                                       08/13/19 and Computer
                                                                                       PageEngineering
                                                                                              34 of 80 PageID #: 9736
           he says. “Try to get an internship  in anUearly-stage
                                            DUKE        N I V E R S I TY»company  PRAT to
                                                                                        T Sget
                                                                                             CHOaOfeel  forENGINEERING»
                                                                                                     L OF   the start-
           up environment.”

                                                                                                 
           Pollack, who says a big technical challenge for ALL has been to translate early research
           ﬁndings into a reliable and inexpensive technology platform, stresses that “there’s a
           world of difference between making something work once in an academic lab and the
           level of technical maturity required for a commercial product.”

           As for the ideal time to strike out on one’s own, “there’s no better time to take a risk in
           starting a company than when you’re just out of school,” Pamula says. “You have
           nothing to lose and your naiveté may be an advantage in looking at problems in a
           novel way.”

           --by Jeni Baker

           *Srinivasan, who later became ALL’s ﬁrst full-time employee, now leads the company’s
           engineering activities.
           Company or Story Subtitle:
           lab on a chip technology




https://ece.duke.edu/about/news/entrepreneurs/advanced-liquid-logic                                                       5/5
Case 1:17-cv-01353-LPS Document 325-1 Filed 08/13/19 Page 35 of 80 PageID #: 9737




                            EXHIBIT E
Case 1:17-cv-01353-LPS Document 325-1 Filed 08/13/19 Page 36 of 80 PageID #: 9738



                                       RESUME
                                     Richard B. Fair
                                 3414 CAMBRIDGE RD.
                            DURHAM, NORTH CAROLINA 27707



                                EDUCATION AND HONORS

 BSEE - Duke University, Durham, N.C., 1964, Presbyterian Church Scholarship, 1961.
 MSEE - Penn State University, University Park, Pa., 1966, Sylvania Fellow, 9-64/6-66.
 Ph.D. - Duke University, Durham, N.C., 1969, NDEA Fellow, 9-66/6-69.

 Awards

 (1) Outstanding Paper Award - IEEE Spring Symp., Duke University, 1969.
 (2) "Outstanding Young Men of America" Award, 1973.
 (3) "Outstanding Young Electrical Engineer of the Year" Award, 1974 -National Award from
 Eta Kappa Nu.
 (4) American Men and Women in Science, 1979 - Present
 (5) Who's Who in Technology Today, 1980, 81.
 (6) Adjunct Professor, Dept. of Electrical Eng., Duke University, 1980-81.
 (7) Who's Who in Frontiers of Science and Technology, 1985, 1986
 (8) Who's Who in the Semiconductor Industry, 1986.
 (9) Fellow Award, IEEE, 1990
 (10) Who's Who in Engineering, 1991, 1993
 [11] Who's Who in America, 1991, 1993
 (12) Fellow Award, Electrochemical Society, 1994
 (13) Professor James F. Gibbons Achievement Award, 4th International
 Conference on Advanced Thermal Processing, 1996
 (14) Third Millennium Medal, IEEE, 2000
 (15) Solid State Science and Technology Award – The Electrochemical Society, 2003


                     MEMBERSHIPS / PROFESSIONAL ACTIVITIES

 (1) Member, Sigma Xi
 (2) Fellow, Electrochemical Society
         a. Session Chairman numerous times, 1975-present
         b. Symposium Chairman - "Diffusion Processes in Semiconducting Materials," St. Louis,
         1980
         c. Member of Electronics Division Executive Committee, 1987 -
         d. Organizing Committee - 6th International Symposium on ULSI Science and
         Technology
         e. Organizing Committee - 1st Inter. Conf. On ULSI Process Integration - 1999.
Case 1:17-cv-01353-LPS Document 325-1 Filed 08/13/19 Page 37 of 80 PageID #: 9739



        f. Organizing Committee - Joint Electronics/Dielectric General Session - 1997-
        g. Co-chair, Sixth International Symposium on ULSI Science and Technology, Montreal
        (1997)


 (3) Life Fellow- IEEE
         a. Session Chairman at 1977-78 International Electron Device Meetings (IEDM)
         b. Chairman, Solid State Device Committee for 1978 IEDM
         c. Member, Integrated Circuit Technology Subcommittee for 1982 IEDM
         d. Member of Editorial Board - Proceedings of the IEEE - 1988-
         e. Editor, Proceedings of IEEE - 1993- 2001
         f. Associate Editor - Trans. Electron Devices - 1990-1993
         g. Guest Editor, Special Issue on NSF Engineering Research Centers, Proceedings of
         IEEE, Jan. 1993.
         h. Member, IEEE Publications Board - 1993-

 (4) Electronic Materials Committee of AIME - 1985 - 1989
 (5) Materials Research Society
         a. Symposium Co-Chairman - "Impurity Diffusion and Gettering in Silicon" - 1984
         b. Member of Editorial Board - Bulletin of Materials Research Society - 1985-1987
 (6) Co-chair, 1st International Rapid Thermal Processing Conference, Phoenix (1993).
 (7) Co-chair, 2nd International Rapid Thermal Processing Conference, Monterey (1994).
 [8] Co-chair, 3rd International Rapid Thermal Processing Conference, Amsterdam (1995).
 (9) Co-chair, 4th International Rapid Thermal Processing Conference, Boise (1996).
 (10) Co-chair, 5th International Rapid Thermal Processing Conference, New Orleans (1997).
 (11) Co-Chair, Fourth International Workshop on Meas., Characterization, and Modeling of
 Ultra- shallow Doping Profiles in Semiconductors, Research Triangle Park, (1999).
 (12) Member of Editorial Advisory Board, Journal Microfluidics and Nanofluidics, (2008-


                                    International Activities

 (1) Instructor, CEI Europe - 1985 - present
 (2) Member, International Advisory Panel, Microelectronics Systems '91 Conference, Kuala
 Lumpur, Malaysia
 (3) Member, International Advisory Committee, Annual Semiconductor Conference '92-99,
 Bucharest, Romania
 (4) Member, International Advisory Committee, 1993 Symposium on Semiconductor Modeling
 and Simulation, Taipei, Taiwan
 (5) Member, Program Committee, Inter. Symposium on Advanced Microelectronic Devices and
 Processing - 1993, Sendai, Japan
Case 1:17-cv-01353-LPS Document 325-1 Filed 08/13/19 Page 38 of 80 PageID #: 9740




                                   Employment Experience

 Present- - Lord-Chandran Professor of Engineering, Pratt School of Engineering

 1993-1994 - Director, Microfabrication Technology and the associated Research Institute of
 MCNC; Professor, Electrical Engineering, Duke University

 1990-1993 - Vice President, MCNC and Executive Director, Center for Microelectronic Systems
 Technologies; Professor, Electrical Engineering, Duke University

 1986-1990 - Vice President, Design Research and Technology, MCNC; Professor, Electrical
 Engineering, Duke University

 10/88-3/89 - Acting President, MCNC; Professor, Electrical Engineering, Duke University

 1981-1985 - Vice President, Research Program Management, MCNC; Professor, Electrical
 Engineering, Duke University

 1973-1981 - Supervisor, Bell Laboratories, Reading, PA.

 1969-1973 - Member of Technical Staff, Bell Laboratories, Reading, PA.


                                     Board Memberships

 1992-1994 - Advanced Technology Applications, Inc.
 1993- Microelectronic Technology Corp.
 1995- present -Engineering Advisory for the Aurora Fund.
 1996- present - Technical Advisory Board, Thunderbird Technologies, Inc.
 2003- present - Technical Advisory Board, R.J. Mears, Inc.
 2004-present – Chairman, Scientific Advisory Board, Advanced Liquid Logic


                                        Courses Taught

 EE218 (Integrated Circuit Engineering) Spring Semester 1982-present
 EE163 ( Introduction to Integrated Circuits) Fall/Spring Semester, 1995-99
 EE62 (Introduction to Semiconductor Devices), Spring Semester, 1999-present
 ECE299 (Biochip Engineering), Fall Semester, 2005-2007


                                          U.S Patents

 (1) U.S. Patent 4,033,027 - Dividing Metal Plated Semiconductor Wafers -
 July 5, 1977
Case 1:17-cv-01353-LPS Document 325-1 Filed 08/13/19 Page 39 of 80 PageID #: 9741



 (2) U.S. Patent 6,911,132 – Apparatus for Manipulating Droplets by Electrowetting-based
 Techniques – June 28, 2005
 (3) U.S. Patent 6,989,234 – Method and Apparatus for Non-Contact Electrostatic Actuation of
 Droplets – January 24, 2006
 (4) U.S. Patent 7,329,545 – Methods for Sampling a Liquid Flow – February 12, 2008
 (5) U.S. Patent 7,439,014 – Droplet-based Surface Modification and Washing – October 21,
 2008
 (6) U.S. Patent 7,569,129 – Methods for manipulating droplets by electrowetting-based
 techniques – August 4, 2009
 (7) U.S. Patent 7,727,723 – Droplet-based pyrosequencing – June 1, 2010.
 (8) U.S. Patent 7,759,132 – Methods for performing microfluidic sampling – July 20, 2010.
 (9) U.S. Patent 8,048,628 – Methods for nucleic acid amplification on a printed circuit board –
 Nov. 1, 2011
 (10) U.S. Patent 8,147,668 – Apparatus for manipulating droplets – April 3, 2012.
 (11) U.S. Patent 8,221,605 – Apparatus for manipulating droplets – July 17, 2012.
 (12) U.S. Patent 8,287,711 – Apparatus for manipulating droplets – October 16, 2012.
 (13) U.S. Patent 8,313,895 – Droplet-based surface modification and washing – Nov. 20, 2012
 (14) U.S. Patent 8,349,276 – Apparatus and methods for manipulating droplets on a printed
 circuit board – Jan. 8, 2013.
 (15) U.S. Patent 8,388,909 – Apparatus and methods for manipulating droplets – Mar.5, 2013.
 (16) U.S. Patent 8,389,297 – Droplet-based affinity assay device and system – Mar.5, 2013.
 (17) U.S. Patent 8,394,249 – Methods for manipulating droplets by electrowetting-based
 techniques – Mar.12, 2013.
 (18) U.S. Patent 8,613,889 – Droplet-based washing – December 24, 2013.
 (19) U.S. Patent 8,541,176 – Droplet-based surface modification and washing – September 24,
     2013.
 (20) U.S. Patent 8,524,506 – Methods for sampling a liquid flow – September 3, 2013.
 (21) U.S. Patent 8,492,168 – Droplet-based affinity assays – July 23, 2013.
 (22) U.S. Patent 8,470,606 – Manipulation of beads in droplets and methods for splitting droplets
 – June 25, 2013.
 (23) U.S. Patent 8,685, 754 – Droplet actuator devices and methods for immunoassays and
 washing – April 1, 2014.
 (24) U.S. Patent 8,846,414 – Detection of cardiac markers on a droplet actuator – Sept. 30, 2014.
 (25) US Patent 8,871,071, “Droplet manipulation device”, Oct. 28, 2014.
 (26) US Patent 8,906,627, “Apparatuses and methods for manipulating droplets”, Dec. 9, 2014.
 (27) US Patent 8,951,721, “Droplet-based surface modification and washing,” Feb. 10, 2015
 (28) US Patent 8,980,198, “Filler fluids for droplet operations,” Mar. 17, 2015
 (29) US Patent 9,046,514, “Droplet actuator devices and methods employing magnetic beads,” -
     June 2, 2015
 (30) US Patent 9,110,017, “Apparatuses and methods for manipulating droplets”, Aug. 18, 2015.
 (31) US Patent 9,180,450 “Droplet manipulation system and method,” Nov. 10, 2015.
 (32) US Patent 9,243,282, “Droplet-based pyrosequencing,” Jan. 26, 2016.
 (33) US Patent 9,395,361, “Bead incubation and washing on a droplet actuator,” July 19, 2016.
 (34) US Patent 9,476,856, “Droplet-based affinity assays,” Oct. 25, 2016.
 (35) US Patent 9,638,662, “Apparatuses and methods for manipulating droplets,” May 2, 2017.
 (36) US Patent 10,022,719, “Dropletmanipulation device,” July 17, 2018.

                                       U.S. Applications:
Case 1:17-cv-01353-LPS Document 325-1 Filed 08/13/19 Page 40 of 80 PageID #: 9742



 1 20160231268 DROPLET-BASED SURFACE MODIFICATION AND WASHING
 2 20160114320 Droplet Manipulation Device
 3 20160108433 SYSTEMS, APPARATUS, AND METHODS FOR DROPLET-BASED
               MICROFLUIDICS CELL PORATION
 4 20150336098 Apparatuses and Methods for Manipulating Droplets
 5 20150314293 Droplet Actuator Devices and Methods Employing Magnetic Beads
 6 20150174577 Filler Fluids for Droplet Operations
 7 20150148238 DROPLET-BASED SURFACE MODIFICATION AND WASHING
 8 20150060284 Apparatuses and Methods for Manipulating Droplets



                                      WO and EP Patents


     1. EP1859330B1          17.   EP1554568A2
     2. EP2016189B1          18.   WO/2004/030820A2
     3. EP1479365B1          19.   WO/2004/029608A1
     4. EP2016091B1          20.   WO/2004/029585A1
     5. WO/2009/111723A1     21.
     6. WO/2009/111723A9
     7. EP2016189A2
     8. EP2016091A2
     9. EP1859330A2
     10. WO/2007/120241A3
     11. WO/2007/120241A2
     12. WO/2007/120240A2
     13. WO/2007/120240A3
     14. WO/2006/081558A2
     15. WO/2006/081558A3
     16. EP1554568A4


                                   PUBLICATIONS
                            REFEREED ARCHIVAL JOURNALS

 (1) R. B. Fair, "A Wide Slit Scanning Method for Measuring Electron and Ion Beam Profiles," J.
 Phys. E., 4, 35 (1971).
 (2) R. B. Fair, "A Self-Consistent Method of Estimating Non-Step Junction Doping Profiles from
 Capacitance - Voltage Measurements," J. Electrochem. Soc.,118, 971 (1971).
 (3) R. B. Fair, "Analysis and Design of Ion Beam Deposition Apparatus," J. Appl. Phys., 42,
 3176 (1971).
 (4) R. B. Fair, "Harmonic Distortion in the Junction Field-Effect Transistor with Field-
 Dependent Mobility," IEEE Trans. Electron Dev., ED-19, 9 (1972).
Case 1:17-cv-01353-LPS Document 325-1 Filed 08/13/19 Page 41 of 80 PageID #: 9743



 (5) R. B. Fair, "Profile Estimation of High Concentration Arsenic Diffusion," J. Appl. Phys., 43,
 1278 (1972).
 (6) R. B. Fair, "High Concentration Arsenic Diffusion in Silicon form A Doped Oxide Source,"
 J. Electrochem. Soc., 119, 1389 (1972).
 (7) R. B. Fair and G. R.Weber, "The Effect of Complex Formation on the Diffusion of Arsenic in
 Silicon," J. Appl. Phys., 44, 273 (1973).
 (8) R. B. Fair,"Quantitative Theory of Retarded Base Diffusion in Silicon NPN Structures with
 Arsenic Emitters," J. Appl. Phys., 44, 283 (1973).
 (9) Total Arsenic Concentration in Heavily Doped n and p Type Silicon," J. Appl. Phys., 44, 280
 (1973).
 (10) R. B. Fair, "Explanation of Anomalous Base Regions in Transistors," Appl. Phys. Lett., 22,
 186 (1973).
 (11) R. B. Fair,"Optimum Low-Level Injection Efficiency of Silicon Transistors with Shallow
 Arsenic Emitters," IEEE Trans. Electron Devices, Vol. ED-20, 642 (1973).
 (12) R. B. Fair, "Correction of Calculated Vacancy Diffusion Length at 1000 C in Silicon," J.
 Appl. Phys., 44, 3794 (1973).
 (13) R. B. Fair, "Cooperative Effects Between Arsenic and Boron in Silicon During
 Simultaneous Diffusions from Ion-Implanted and Chemical Source Predepositions," Solid State
 Electronics, 17, 17 (1974).
 (14) R. B. Fair, "Graphical Design and Iterative Analysis of the DC Parameters of GaAs FETS,"
 IEEE Trans. Electron Devices, Vol. ED-21, 357 (1974).
 (15) R. B. Fair, "Boron Diffusion in Silicon-Concentration and Orientation Dependence,
 Background Effects and Profile Estimation," J. Electrochem. Soc., 122, 800 (1975).
 (16) R. B. Fair and P.N. Pappas, "Diffusion of Ion Implanted Boron in High Concentration P and
 As-Doped Silicon," J. Electrochemical Soc., 122, 1241 (1975).
 (17) R.B. Fair and P.N. Pappas, "The Gettering of Boron by an Ion-Implanted Antimony Layer
 in Silicon," Solid State Electrons, 18, 1131 (1975).
 (18) R. B. Fair, "Performance Estimation and Optimized Design Considerations for Microwave
 Power GaAs FETS," IEEE Trans. Electron Dev., ED-22, (1975).
 (19) R. B. Fair and J. C. C. Tsai, "The Diffusion of Ion-Implanted As in Si," J. Electrochem.
 Soc., 122, 1689 (1975).
 (20) R. B. Fair and J. C. C. Tsai, "Profile Parameters of Implanted-Diffused Arsenic Layers in
 Silicon," J. Electrochem. Soc., 123, 583 (1976).
 (21) R. B. Fair, "Transistor Design Considerations for Low-Noise Preamplifiers," IEEE Trans.
 Nuclear Sci., Vol. NS-23, 218 (Feb. 1976).
 (22) R. B. Fair, H. W. Wivell, "Zener and Avalanche Breakdown in As-Implanted Low-Voltage
 Si n-p Junctions," IEEE Trans. Electron Dev., Vol. ED-23, p. 512 (May 1976).
 (23) R. B. Fair and J. C. C. Tsai, "A Quantitative Model of the Diffusion of Phosphorus in
 Silicon and the Emitter Dip Effect," J. Electrochem Soc., Vol. 124, 1107 (1977).
 (24) R. B. Fair, "Analysis of Phosphorus-Diffused Layers in Silicon," J. Electrochem. Soc., 125,
 323-327 (Feb. 1978).
 (25) R. B. Fair, "Quantified Conditions for Emitter-Misfit Dislocation Formation in Silicon," J.
 Electrochem. Soc., 125, 928-926 (June, 1978).
 (26) R. B. Fair and J. C. C. Tsai, "Discussion of A Quantitative Model for the Diffusion of
 Phosphorus in Silicon and the Emitter Dip Effect," J. Electrochem. Soc, 125, 997-998 (June
 1978).
Case 1:17-cv-01353-LPS Document 325-1 Filed 08/13/19 Page 42 of 80 PageID #: 9744



 (27) R. B. Fair and J. C. C. Tsai, "Theory and Direct Measurement of Boron Segregation in SiO2
 During Dry, Near Dry, and Wet O2 Oxidation, J. Electrochem. Soc., 125, 2050 (1978).
 (28) R. B. Fair, "Effect of Strain-Induced Band Gap Narrowing on E-centre Concentrations in
 Si," Inst. Phys. Conf. Ser., No. 46, Chapter 9, 559 (1979).
 (29) R. B. Fair, "The Effect of Strain-Induced Band-Gap Narrowing on High Concentration
 Phosphorus Diffusion in Silicon," J. Appl. Phys., 50, 860 (1979).
 (30) R. B. Fair, "Modeling Laser-Induced Diffusion of Implanted Arsenic in Silicon," J. Appl.
 Phys., 50, 6552 (1979).
 (31) R. B. Fair, "On the Role of Self-Interstitials in Impurity Diffusion in Silicon," J. Appl.
 Phys., 51, 5828 (1980).
 (32) R. B. Fair, "Oxidation, Impurity Diffusion and Defect Growth in Silicon - An Overview," J.
 Electrochem. Soc., 128, 1360 (1981).
 (33) R. B. Fair and R. C. Sun, "Threshold Voltage Instability in MOSFET's, Due to Channel Hot
 Hole Emission," IEEE Trans. Electron. Devices, ED-28, 83 (1981).
 (34) R. B. Fair, "Molecular Transport and Diffusion in Solids," Sensors and Activators, 1, 305
 (1981).
 (35) R. B. Fair and A. Carim, "On the Doping Dependence of Oxidation-Induced Stacking Fault
 Shrinkage in Silicon," J. Electrochem Soc., 129, 2319 (1982).
 (36) R. B. Fair, "The Silicon Process Balancing Act for VLSI," Solid State Tech., 25, 220
 (1982).
 (37) W. G. Meyer and R. B. Fair, "Dynamic Behavior of the Build-up of Fixed Charge and
 Interface States During Hot Carrier Injection in Encapsulated MOSFET's," IEEE Trans. Electron
 Dev., Vol. ED-30, 96 (1983).
 (38) R. B. Fair, "MCNC-Organizing Research on the State Level," IEEE Spectrum, Vol. 20, p.
 58 (1983).
 (39) R. B. Fair, J. J. Wortman, J. Liu, M. Tischler and N.A. Masnari, "Modeling Physical
 Limitations on Junction Scaling for CMOS," IEEE Trans. Electron Dev., Vol ED-31, 1180
 (1984).
 (40) R. B. Fair, J. J. Wortman and J. Liu, "Modeling Rapid Thermal Diffusion of Arsenic and
 Boron in Silicon," J. Electrochem. Soc., 131, 2387 (1984).
 (41) R. B. Fair, "The Role of Vacancies and Self-Interstitials in Impurity Diffusion in Silicon,"
 Materials Science Forum , Vol. 1. (Trans. Tech. Pub. Switzerland) pp. 109-132 (1984).
 (42) W. B. Wilson, H. Z Massoud, E. T. Swanson, R. T. George and R. B. Fair "Measurement
 and Modeling of Charge Feedthrough in n-Channel MOS Analog Switches," IEEE J. Solid State
 Cir. Vol. SC-20, pp. 1206-1213 (1985).
 (43) J. Liu, J. J. Wortman and R. B. Fair, Shallow p +-n Junction for CMOS VLSI Application
 Using Germanium Preamorphization, IEEE Trans. Electron. Dev., Vol ED-32, 2533 (1985).
 (44) R.B. Fair, ''Modeling of Dopant Diffusion During Rapid Thermal Annealing," J. Vac. Sci.
 Technology A4, 926 (1986).
 (45) R. B. Fair, M. L. Manda and J. J. Wortman, "The Diffusion of Antimony in Heavily Doped
 n- and p-type Silicon," J. Mates. Res., 1,705 -717 (1986).
 (46) J. C. C. Tsai, D. G. Schimmel, R. B. Fair and W. Maszara, "Point Defect Generation During
 Phosphorus Diffusion in Silicon-1. Concentrations Above Solid Solubility," J. Electrochem.
 Soc., .134, 1508 (1987).
 (47) R. Subrahmanyan, H. Z. Massoud and R. B. Fair, "The Influence of HCl on the Oxidation -
 Enhanced Diffusion of Boron and Arsenic in Silicon," J. Appl. Phys., 61, 4804 (1987).
Case 1:17-cv-01353-LPS Document 325-1 Filed 08/13/19 Page 43 of 80 PageID #: 9745



 (48) J. C. Tsai, D. G. Schimmel, R. E. Ahrens and R. B. Fair, "Point Defect Generation During
 Phosphorus Diffusion in Silicon II. Concentrations below Solid Solubility, Ion-Implanted
 Phosphorus," J. Electrochem. Soc., 134, 2348 (1987).
 (49) R. B. Fair, "Reply to Comments of F. F. Morehead," J. Mater. Res., 2, 539 (1987).
 (50) R. B. Fair, ."Low-Thermal Budget Process Modeling with the PREDICT Computer
 Program," IEEE Trans. Electron. Dev., .35, 285 (1988).
 (51) A. C. Ajmera, G. A. Rozgonyi and R. B. Fair "Point Defect/Dopant Diffusion
 Considerations Following Preamorphization of Silicon via Si+ and Ge+ Implantation," Appl.
 Phys. Lett., 52 (10), 813 (1988).
 (52) R.B. Fair and J.E. Rose, "Process Simulation of Submicron Technologies" Semicond.
 Int.,13, 72, (1987).
 (53) M. C. Ozturk, J. J. Wortman and R. B. Fair,."Very Shallow P+n Junction Formation by Low
 Energy BF2+ Ion Implantation into Crystalline and Germanium Preamorphized Silicon," Appl.
 Phys. Lett., 52 (12), 963 (1988).
 (54) R. Subrahmanyan, H. Z. Massoud and R. B. Fair, "Experimental Characterization of Two-
 Dimensional Dopant Profiles in Silicon Using Chemical Staining," Appl. Phys. Lett., 52 (25),
 2145 (1988).
 (55) Y. Kim, H.Z. Massoud and R.B. Fair, "Boron Profile Changes During Low-Temperature
 Annealing of BF2+-implanted Silicon," Appl. Phys. Lett., .53, 2197 (1988).
 (56) Y. Kim, H.Z. Massoud and R.B. Fair, "The Effect of Ion-Implantation Damage on Dopant
 Diffusion in Silicon During Shallow-Junction Formation," J. Electronic Mater., 18, 143 (1989).
 (57) R.B. Fair, "The Role of Transient Damage Annealing in Shallow Junction Formation,"
 Nuclear Instr. and Methods, B37/38, 371 (1989).
 (58) W.B. Rogers, H.Z. Massoud, R.B. Fair, U.M. Gosele, T.Y. Tan and G.A. Rozgonyi, "The
 Role of Silicon Self-Interstitials Supersaturation in the Retardation of Oxygen Precipitation in
 Czochralski Silicon," J. Appl. Phys., 65, 4215-4219 (1989).
 (59) R.B. Fair, "Point Defect Charge-State Effects on Transient Diffusion of Dopants in Si," J.
 Electrochem. Soc., 137, 667 (1990).
 (60) R.B. Fair and G.A. Ruggles, "Thermal Budget Issues for Deep Submicron ULSI," Solid
 State Tech., .33, 107 (1990).
 (61) R.B. Fair, "Damage Removal/Dopant Diffusion Tradeoffs in Ultra-Shallow Implanted p+-n
 Junctions," IEEE Trans. Electron Dev., vol 37, 2237 (1990).
 (62) Y. Kim, H.Z. Massoud and R.B. Fair, "The Effect of Annealing Ambient on Dopant
 Diffusion in Silicon during Low Temperature Processing, J. Electrochem. Soc. 137, 2599-2603
 (1990).
 (63) R.B. Fair (Invited), "Challenges to Manufacturing Submicron, Ultra-Large Scale Integrated
 Circuits," Proc. IEEE, .78, pp. 1687-1705, Nov. 1990.
 (64) R. Subrahmanyan, H.Z. Massoud and R.B. Fair, "Comparison of Measured and Simulated
 Two Dimensional Profiles in Si," J. Electrochem Soc., 137, 1573 (1990).
 (65) R.B. Fair, C.L. Gardner, M.J. Johnson, S.W. Kenkel, D.J. Rose, J.E. Rose and R.
 Subrahmanyan, "Two-Dimensional Process Simulation Using Verified Phenomenological
 Models," IEEE Trans. Computer-Aided Design, vol. 10, p. 643 (1991).
 (66) M.R. Mirabedini, S.H. Goodwin-Johansson, H.Z. Massoud and R.B. Fair, "Subquarter-
 micrometer Elevated Source and Drain MOSFET Structure using Polysilicon Spacers,"
 Electronic Lett., 30, 1631 (1994).
Case 1:17-cv-01353-LPS Document 325-1 Filed 08/13/19 Page 44 of 80 PageID #: 9746



 (67) R.B. Fair and R.A. Gafiteanu, "Modeling Boron Difusion in Thin Oxide p+ Si Gate
 Technology," IEEE Electron Dev. Lett., 17, 497-499 (1996).
 (68) R.B. Fair, "Oxide Thickness Effect on Boron Diffusion in Thin Oxide p+ Si Gate
 Technology," IEEE Electron Dev. Lett., 17, 242 (1996).
 [69] R.B. Fair, "Physical Models of Boron Diffusion in Ultrathin Gate Oxides," J. Electrochem.
 Soc., 144, 708 (1997).
 (70) R.B. Fair, "Modeling Boron Diffusion in Ultrathin Nitrided Oxide p+ Si Gate Technology,"
 IEEE Electron Dev. Lett., 18, 244 (1997).
 (71) G. Chen, T. Borca-Tasciuc, and R.B. Fair, "Photon Effect on Radiative Properties of Silicon
 During Rapid Thermal Processing," J. Appl. Phys. 82, 830 (1997).
 [72] R.B. Fair, "History of Some Early Developments in Ion Implantation Technology
 Leading to Silicon Transistor Manufacturing," Proc. of IEEE, 86, 111 (1998).
 (73) R.B. Fair and S. Li, "Photonic Effects in the Deactivation of Ion Implanted Arsenic," J.
 Appl. Phys., 83, 4081 (1998).
 (74) N. Vasudevan, R.B. Fair, and H.Z. Massoud, "Energy Considerations During the Growth of
 a Molten Filament in Metal-to-metal Amorphous-silicon Antifuses," J. Appl. Phys., 84, 4979
 (1998).
 (75) T.W. Tsuei, R.L. Wood, C.K. Malek, M.M. Donnelly, and R. B. Fair, "Tapered Microvalves
 Fabricated by Off-axis X-ray Exposures," Microsystem Technologies, 4, 201 (1998).
 (76) N. Vasudevan, R.B. Fair, and H.Z. Massoud, "ON-state Reliability of Amorphous-silicon
 Antifuses, J. Appl. Phys., 84, 6440 (1998).
 (77) N. Vasudevan, H.Z. Massoud, and R.B. Fair, "A Thermal Model for the Initiation of
 Programming in Metal-to-Metal Amorphous-Silicon Antifuses," J. Electrochem. Soc., 146,
 1536-1539 (1999).
 (78) R.B. Fair, "Anomalous B Penetration Through Ultrathin Gate Oxides During Rapid Thermal
 Annealing," IEEE Electron Dev. Lett., 20, 466 (1999).
 (79) Y. Wu, H. Niimi, H. Yang, G. Lucovsky, and R.B. Fair, "Suppression of Boron Transport
 Out of p+ Polycrystalline Silicon at Polycrystalline Silicon Dielectric Interfaces," J. Vac. Sci.
 Technol. B, 17(4), 1813-1822 (1999).
 (80) T. Zhang, A. Dewey, and R.B. Fair, "A Heirarchical Approach to Stochastic Discrete and
 Continuous Performance Simulation Using Composable Software Components," J.
 Microelectronics, 31 (1999).
 (81) M.G. Pollack, R.B. Fair, and A.D. Shenderov, "Electrowetting-Based Actuation of Liquid
 Droplets for Microfluidic Applications," Appl. Phys. Lett., 77, 1725 (2000).
 (82) T. Zhang, F. Cao, A. Dewey, R.B. Fair, and K. Chakrabarty, "Performance Analysis of
 Microelectrofluidic Systems Using Hierarchical Modeling and Simulation," IEEE Trans. Circuits
 and Systems II: Analog and Digital Processing, vol. 48, 482 (2001).
 (83) J. Ding, K. Chakrabarty and R. B. Fair, "Scheduling of Microfluidic Operations for
 Reconfigurable Two-Dimensional Electrowetting Arrays", IEEE Transactions on Computer-
 Aided Design of Integrated Circuits & Systems, 29, 1463-1468 (2001).
 (84) T. Zhang, K. Chakrabarty and R. B. Fair, "Design of Reconfigurable Composite
 Microsystems Based on Hardware/Software Co-design Principles,” IEEE Transactions on
 Computer Aided Design of Integrated Circuits and Systems, 21, 987 (2002).
 (85) M.G. Pollack, A.D. Shenderov, and R.B. Fair, “Electrowetting-based Actuation of
 Droplets for Integrated Microfluidics,” Lab on a Chip, vol. 2, pp. 96-101, 2002.
Case 1:17-cv-01353-LPS Document 325-1 Filed 08/13/19 Page 45 of 80 PageID #: 9747



 (86) T. Zhang, K. Chakrabarty and R. B. Fair, "Integrated hierarchical design of
 microelectrofluidic systems using SystemC", Microelectronics Journal, vol. 33, pp. 459-470,
 May 2002.
 (87) H. Ren, R. B. Fair, M. G. Pollack and E. J. Shaughnessy, “Dynamics of Electro-wetting
 Droplet Transport, Sensors and Actuators B: Chemical, Volume 87, Issue 1, 15 November 2002,
 Pages 201-206.
 (88) P. Paik, V.K. Pamula, M.G. Pollack, and R.B. Fair, “Electrowetting-Based Droplet
 Mixers for Microfluidic Systems,” Lab on a Chip, vol. 3, pp.28-33 (2003).
 (89) H. Ren, R.B. Fair, and M. Pollack, “Automated On-Chip Droplet Dispensing with
 Volume Control by Electrowetting Actuation and Capacitance Metering”, Sensors and Actuators
 B, 98, 319-327 (2004).
 (90) P. Paik, V.K. Pamula, and R.B. Fair, “Rapid Droplet Mixers for Digital Microfluidic
 Systems,” Lab, on a Chip, vol. 3, pp.253-259 (2003).
 (91) V. Srinivasan, V.K. Pamula, and R.B. Fair, “Droplet-based microfluidic lab-on-a-chip for
 glucose detection,” Analytica Chimica Acta, Vol. 507, 145-150 (2004).
 (92) T. Zhang, K. Chakrabarty, and R.B. Fair, “Behavioral Modeling and Performance
 Evaluation of Microfluidics-Based PCR Systems Using System C”, IEEE Trans, Computer-
 Aided Design of Integrated Cir. And Sys., vol. 23, 843 (2004).
 (93) V. Srinivasan, V.K. Pamula, and R.B. Fair, “An Integrated Digital Microfluidic Lab-on-
 a-Chip for Clinical Diagnostics on Human Physiological Fluids,” Lab-On-A-Chip, 4, 310 (2004).
 (94) F. Su, K. Chakrabarty, and R.B. Fair, “Microfluidics-Based Biochips: Technology Issues,
 Implementation Platforms, and Design Automation Challenges,” IEEE Trans. Computer-Aided
 Des. Of Integ. Cir. And Sys., vol. 25, pp. 211-223 (2006).
 (95) R.B. Fair, “Digital Microfluidics: is a true lab-on-a-chip possible?” J. Microfluidics and
 Nanofluidics, vol. 3, 245-281 (2007). (Invited)
 (96) R.B. Fair, A. Khylstov, T.D. Tailor, V. Ivanov, R.D. Evans, V.Srinivasan, V.K. Pamula,
 M.G. Pollack, P.B. Griffin, J. Zhou, “Chemical and Biological Applications of Digital
 Microfluidic Devices,” IEEE Design and Test of Computers, 24, No. 1, pp.10-24, Jan-Feb
 (2007). (Invited)
 (97) J. Zhou, L. Lu, K. Byrapogu, D. Wootton; P. Lelkes, and R. Fair, “Electrowetting Based
 Multi-microfluidics Array Printing of High Resolution Tissue Construct with Embedded Cells
 and Growth Factors,” Virtual and Physical Prototyping, 2:4, 217 – 223 (2007).
 (98) L. Luan, R.D. Evans, N.M. Jokerst, and R.B. Fair, “Integrated Optical Sensor in a Digital
 Microfluidic Platform,” IEEE Sensors J., vol. 8, pp. 628-635 (2008).
 (99) R. B. Fair and M. A. Shannon and O. K. Tan and O. Geschke and C. H. Ahn and O.
 Kaynak and M. J. Vellekoop, Introduction for the special issue on sensors for microfluidic
 analysis systems, IEEE Sensors Journal, (2008), vol. 8, pp. 427 – 429.
 (100) R.B. Fair, “What is a lab-on-a-chip?” ACM/SIGDA Newsletter, vol. 38, No. 12, (2008)
 (101) J.H. Song, R. Evans, Y.-Y. Lin, B.-N. Hsu, and R.B. Fair, “A Scaling Model for
 Electrowetting-on-Dielectric Microfluidic Actuators,” Microfluid Nanofluid Online First, Nov.
 2008. In print: vol. 7, 75-89 (2009)
 (102) K. Chakrabarty, R.B. Fair, and J. Zeng, “Design Tools for Digital Microfluidic Biochips:
 Toward Functional Diversification and More than Moore,” IEEE Trans. Computer-Aided Des.
 Integrated Cir. And Sys., vol 29, No. 7,pp. 1001-1017 (2010).
Case 1:17-cv-01353-LPS Document 325-1 Filed 08/13/19 Page 46 of 80 PageID #: 9748



 (103) Y-Y Lin, R.D. Evans, E. Welch, B-N Hsu. A.C. Madison and R.B. Fair, Low-voltage
 electrowetting-on-dielectric platform using multi-layer insulators,” Sensors and Actuators B:
 Chemical, v. 150, 465-470 (2010)
 (103) E.R. Welch, Y-Y Lin, A. Madison, R.B. Fair, “Picoliter DNA sequencing chemistry on an
 electrowetting-based digital microfluidic platform,” BioTechnology Journal, v. 6, pp. 165-176
 (2011)
 (104) D.J. Boles, J.L. Benton, G.J.Siew, M.H. Levy, P.K. Thwar, M.A. Sandahl, J.L. Rouse, L.C.
 Perkins, A.P. Sudarsan, R. Jalili, V.K. Pamula, V. Srinivasan, R.B. Fair, P.B. Griffin, A.E.
 Eckhardt, M.G. Pollack, “Droplet-based pyrosequencing using digital microfluidics,” Anal.
 Chem, 83, 8439 (2011)
 (105) L. Luan, M.W. Royal, R. Evans, R.B. Fair, and N.M. Jokerst, “Chip scale microresonator
 sensors integrated with embedded thin film photodetectors on electrowetting digital
 microfluidics platforms,” IEEE Sensors Journal, v. 12, pp. 1794-1800, (2012)
 (106) Y-Y Lin, E.F. Welch, R.B. Fair, “Low voltage picoliter droplet manipulation utilizing
 electrowetting-on-dielectric platforms,” Sensors & Actuators, B: Chem. v. 173, pp. 338-345
 (2012), http://dx.doi.org/10.1016/j.snb.2012.07.022
 (107) M.W. Royal, N.M. Jokerst, and R.B. Fair, “Integrated sample preparation and sensing:
 polymer microresonator sensors embedded in digital electrowetting microfluidic systems,” IEEE
 Photonics J., 4, 2126-35 (2012)
 (108) M.W. Royal, N.M. Jokerst, and R.B. Fair, “Droplet-based sensing: Optical microresonator
 sensors embedded in digital microfluidics systems, IEEE Sensors J., 13, 4733-42, Dec. 2013.
 (109) L. Chen and R.B. Fair, “Digital microfluidics chip with integrated intra-droplet magnetic
 bead manipulation,” Microfluid Nanofluid, published online 24 September, 2015. Print: vol. 19,
 No. 6, pp. 1335-1348, Dec, 2015.
 (110) A.C. Madison, M.W. Royal, and R.B. Fair, “Fluid transport in partially shielded
 electrowetting on dielectric digital microfluidic device,” J. Microelectromechanical Sys., vol. 25,
 593-605 (2016).
 (111) J.A. Moore, N. Nemat-Gorgani, A.C. Madison, M.A. Sandahl, S. Punnamaraju, A.E.
 Eckhardt, M.G. Pollack, F.M Vigneault, G.M. Church, R.B. Fair, M.A. Horowitz and P.B.
 Griffin, “Automated electrotransformation of E. Coli on a digital microfluidic platform using
 bioactivated magnetic beads,” Biomicrofluidics, vol. 11, p. 014110 (2017).
 (112) R.B. Fair, “Demonstration of Automated Analysis of Multiple Analytes on an Integrated
 Digital Microfluidic Platform,” Clinical Chem., Published online March 15, 2017.
 (113) Andrew C. Madison, Matthew W. Royal, Frederic Vigneault, Liji Chen, Peter B.
 Griffin, Mark Horowitz, George M. Church, and Richard B. Fair, “Scalable device for automated
 microbial electroporeation in a digital microfluidic platform,” ACS Synthetic Biology, vol. 6, pp.
 1701-1709 (2017)
 (114) Andrew Madison, Mathew Royal, and Richard Fair,” Piezo-driven acoustic streaming in
 an electrowetting-on-dielectric digital microfluidics device,” Microfluid Nanofluid, 21, 176
 (2017).
 (115) L. Chen, A.C. Madison and R.B. Fair, “Cell manipulation and detection enhancement
 enabled by a microelectromagnet integrated with a digital microfluidic device,”Biosensors and
 Bioelectronics Open Access, 2018, issue 04,

                        REFEREED CONFERENCE PROCEEDINGS
Case 1:17-cv-01353-LPS Document 325-1 Filed 08/13/19 Page 47 of 80 PageID #: 9749



 (1) A. B. El-Kareh, R. B. Fair and C. R. Marsh, "A Machine-Scan Electron Beam Device," Proc.
 8th Electron and Laser Beam Symp., p. 331 (1966).
 (2) R. B. Fair,"Quantitative Theory of Retarded Base Diffusion in Silicon NPN Structures with
 Arsenic Emitters," 1972 IEDM Tech. Dig., p. 96 (1972).
 (3) R. B. Fair, "Recent Advances in Implantation and Device Modeling for the Design and
 Process Control of Bipolar ICs, in Semiconductor Silicon 1977, Eds. H. R. Huff and E. Sirtl, pp.
 968-987, (The Electrochemical Soc.) 1977.
 (4) R. B. Fair, "Modeling Laser-Induced Diffusion of Implanted Arsenic in Silicon," "Proc. of
 Laser and Electron Beam Processing of Electronic Materials," (Ed. by C. L. Anderson, G. K.
 Celler, G. A. Rozgonyi, The Electrochem. Soc., Princeton) p. 204.
 (5) R. B. Fair and R. C. Sun, "Threshold Voltage Instability in MOSFET's Due to Channel Hot
 Hole Emission," in Tech. Digest of the Inter. Electron Device Meeting, p. 746 (1980).
 (6) R. B. Fair, "Modeling Anomalous Phenomena in Arsenic Diffusion in Silicon," in
 Semiconductor Silicon/1981. Eds. H. R. Huff, R. J. Krogler and Y. Takeishi. (The Electronic
 Society, Inc., Pennington, N.J., 1981) p.963.
 (7) R. B. Fair and W. G. Meyer, "Anomalous Junctions Formed by Cross-contamination of
 Phosphorus During Arsenic Implantation in Silicon," in Silicon Processing, ASTM STP804,
 D.C. Gupta, Ed., American Society for Test and Mater., 1983, pp. 290-305.
 (8) R. B. Fair, "Impurity Concentration Doping Effects on Impurity Diffusion in Silicon,"
 Semiconductor Processing and Equipment Sym. Tech. Proc., p. 230 (1983).
 (9) R. B. Fair, "Modeling of Dopant Diffusion and Associated Effects in Silicon" in Defects in
 Semiconductors II, Mat. Res. Soc. Symp. Proc. Vol. 14 (Elsevier, Amsterdam), pp.\ 61-74
 (1983).
 (10) R. B. Fair, "MCNC - A New Multi-Institutional Thrust in ManufacturingTechnology,"
 Proceedings UGIM-83, IEEE, p. 10, 1983.
 (11) R. B. Fair, J. J. Wortman, J. Liu, "Modeling Rapid Thermal Annealing Processes for
 Shallow Junction Formation in Silicon," 1983 IEDM Tech. Dig., pp. 658-661 (1983).
 (12) B. Rogers, R. B. Fair, W. Dyson and G. A. Rozgonyi, "Computer Simulation of Oxygen
 Precipitation and Denuded Zone Formation," in VLSI Science and Technology 1984,
 Proceedings of the 2nd International Symposium on VLSI Science and Technology, Vol. 84-7
 (The Electrochemical Society, Pennington, NJ) pp. 74- 84 (1984).
 (13) R. B. Fair, "Observations of Vacancies and Self-Interstitials in Diffusion Experiments in
 Silicon," in Thirteenth Inter. Conf. on Defects in Semiconductors, Vol. 14a (Metallurgical Soc.,
 Warrendale, PA.) ed. L. C. Kimberling and J. M. Parsey, pp. 173-185 (1984).
 (14) R.B. Fair and R. Subrahmanyan, "PREDICT-A New Design Tool for Shallow Junction
 Processes," Proc., Adv. Applications of Ion Implantation, Vol. 530 (The Inter. Society for
 Optical Engineering, Bellingham, WA) ed. M.I. Current and D. K. Sadana, pp. 88-96 (1985).
 (15) R. B. Fair and J. E. Rose, "A deep Decision Tree Approach to Modeling Submicron Silicon
 Technologies," in ICCAD Dig. of Tech. Papers, (Computer Society Press, Los Angeles, CA), pp.
 248-251 (1987).
 (16) R. B. Fair, "Process Models for Ultra-Shallow Junction Technologies," IEDM Tech. Digest,
 pp. 260-263 (1987).
 (17) R.B. Fair, "The Role of Transient Damage Annealing in Shallow Junction Formation," Proc.
 Shanghai Workshop on Ion Implantation, Ed. Z. Shichang (Academia Seneca, Shanghai), 1989
 pp.12-22.
Case 1:17-cv-01353-LPS Document 325-1 Filed 08/13/19 Page 48 of 80 PageID #: 9750



 (18) R.B. Fair, "Oxidation-induced Defects and Effects in Silicon During Low-Thermal-Budget
 Processing" in The Physics and Chemistry of SiO2 and the Si-SiO2 Interface, eds. C.R. Helms
 and B.E. Deal (Plenum, New York), 1989, pp.459-468.
 (19) G.A. Ruggles, S.N. Hong, J.J. Wortman, M. Ozturk, E.R. Meyers, J.J. Hren and R.B. Fair,
 "A Comparison of Low Energy BF2 Implantation in Si and Ge Preamorphized Silicon," in Mat.
 Res. Symp. Proc.,vol. 128 (Mat. Res. Soc., Pittsburgh, 1989), p. 611.
 (20) R. Subrahmanyan, H.Z. Massoud and R.B. Fair, "Accurate Junction-Depth Measurements
 Using Chemical Staining," in Semiconductor Fabrication: Technology and Metrology ASTM
 STP 990, D.C. Gupta, ed. (Am. Soc. for Testing and Materials, 1989), p. 126.
 (21) R.B. Fair, "The Role of Transient Damage Annealing in Shallow Junction Formation," Proc.
 First Inter Symp. on Adv. Materials for ULSI, vol 88-19, M. Scott, Y. Akasaka and R. Reif, eds.
 (The Electrochem. Soc., Pennington, N.J., 1988) pp. 123-135.
 (22) R.B. Fair and R. Subrahmanyan, "Phenomenological Versus Point-Defect-Based Process
 Modeling-Where Should You Put Your Money?, in Proc. 2nd Inter. Symp. on ULSI Science
 andTech., vol. 89-9, C.M. Osburn and J.M. Andrews, eds. (The Electrochem. Soc. Pennington,
 N.J., 1989) pp, 133-143.
 (23) R.B. Fair, "Shallow Junctions-Modeling the Dominance of Point Defect Charge States
 During Transient Diffusion," IEDM Tech. Digest, pp. 691-693 (1989).
 (24) R.R. Ward, H.Z. Massoud and R.B. Fair, "The Thermal Oxidation of Heavily Doped Silicon
 in the Thin-Film Regime: Dopant Behavior and Modeling Growth Kinetics," in Semiconductor
 Silicon 1990, Proceedings of the Sixth Inter. Symp. on Si Mater. Sci. and Tech., Eds. H.R. Huff,
 K.G. Barraclough and J. Chikawa, Vol. 90-7 (The Electrochem. Soc., Pennington) pp. 405-416,
 1990.
 (25) R.B. Fair, "Process Model for Simulating the Effect of Amorphizing Implants on
 Phosphorus Diffusion," ibid, pp. 429-436, 1990.
 (26) Y. Kim, H.Z. Massoud, S. Chevacharoeukul and R.B. Fair, "The Role of End-of-Range
 Dislocation Loops as a Diffusion Barrier," ibid, pp. 437-446, 1990.
 (27) Y. Kim, H.Z. Massoud, U.M. Gosele, and R. B. Fair, "Physical Modeling of the Time
 Constant of Transient Enhancement in the Diffusion of Ion-Implanted Dopants in Silicon," in
 Process Physics and Modeling in Semiconductor Technology, Proceedings of the 2nd
 International Sym., Eds. G.R. Srinivasan, J.D. Plummer and S.T. Pantelides, vol. 91-4 (The
 Electrochem Soc. Inc., Pennington) pp. 254-272 (1991).
 (28) Y. Kim, Y.T. Tan, H.Z. Massoud and R.B. Fair, "Modeling the Enhanced Diffusion of
 Implanted Boron in Silicon," ibid pp. 304-320 (1991).
 (29) R.B. Fair, "Challenges and Priorities for Two Dimensional Process Simulation," ibid, pp.
 689-702 (1991).
 (30) R.B. Fair and I. Turlik, "Proof-of-Concept Collaboration Model for Advanced Packaging
 Research at MCNC", 1993 Proceedings, International Conference on Multichip Modules, p.552
 (1993).
 (31) R.B. Fair, "Junction Formation in Silicon by RTA," in 1st International Rapid Thermal
 Processing Conference - RTP'93", Ed. R.B. Fair and B. Lojek, RTP'93, Phoenix , p. 174 (1993).
 (32) M.R. Neuman, R.B. Fair, M. Mehregany and H.Z. Massoud,
 Micro-electromechanical Systems: A New Technology for Biomedical Applications," in Proc. of
 the 15th Annual Intern. Conf. of the IEEE Engineering in Medicine and Biology Society, A.Y.J.
 Szeto and R.M. Rangayyan, eds. IEEE Cat. No. 93CH3339-9, Piscataway, N.J., 15, 1545
 (1993).
Case 1:17-cv-01353-LPS Document 325-1 Filed 08/13/19 Page 49 of 80 PageID #: 9751



 (33) R. B. Fair, "Prospects for Ion Implantation in Scaled Devices," in Proceedings of Inter.
 Conf. on Adv. Microelectronic Devices and Processing, Eds. S. Ono, T. Ohmi and Y. Sawada,
 Sendai, p.689 (1994).
 (34) R.B. Fair. "Physically Based Modeling of Boron Diffusion in Thin Gate Oxides: Effects of
 F, H2, N, Oxide Thickness and Injected Si Interstitials," IEDM Tech Digest, p.85, December,
 1995.
 (35) R.B. Fair. " Rapid Thermal Annealing Issues in Silicon Processing" in Transient Thermal
 Processing Techniques in Electronic Materials, Eds. N.M. Ravindra and R.K. Singh, (The
 Minerals, Metals and Materials Society, Warrendale, Pa.) p. 91 (1996).
 (36) R.B. Fair and W. Richards, "Process Simulation of Dopant Atom Diffusion in SiO2," in
 Process Physics and Modeling in Semiconductor Technology, eds. G.R. Srinivasan, C.S. Murthy,
 and S.T. Dunham, vol 96-4 (The Electrochemical Society, Pennington, NJ) pp. 179-194 (1996).
 (37) R.B. Fair, "Boron Diffusion in Ultrathin Silicon Dioxide Layers," in The Physics and
 Chemistry of SiO2 and the Si-SiO2 Interface -3, eds. H.Z. Massoud, E.H. Poindexter, and C.R.
 Helms, vol. 96-1, (The Electrochemical Society, Pennington, NJ) pp. 200-213 (1996).
 (38) G. Chen, T. Borca-Tasciuc, and R. B. Fair. "Fundamental Limit of the Use of Pyrometry in
 Rapid Thermal Processing," in 4th International Conference on Advanced Thermal Procesing of
 Semiconductors, eds. R.B. Fair, M.L. Green, B. Lojek, and R.P.S Thakur, p. 157 (1996)
 [39] R.B. Fair, "Trends in Rapid Thermal Processing for Large Diameter Silicon Processes," in
 Proceedings of 2nd International Symp. on Advanced Science and Technology of Silicon
 Materials, ed. M. Umeno, Japan Soc. for Promotion of Science, pp. 7-15 (1996).
 [40] S. Bobbio, S. Goodwin-Johansson, T. DuBois, F. Tranjan, S. Smith, R. Fair, C. Ball, J.
 Jacobson, C. Bartlett, N. Eleyan, H. Makki, and R. Gupta, "Integrated force array: positioning
 drive applications", Proc SPIE Symp,
 3046, 248-254 (1997).
 [41] R.B. Fair and M. Shen, "Ultrashallow 2D Dopant Profile Simulation Versus Experimental
 Measurement in the Low Thermal Budget Regime," Proceedings of Fourth International
 Workshop on Measurement, Characterization and Modeling of Ultra-shallow Doping Profiles in
 Semiconductors, Research Triangle Park, NC, April, 1997 pp. 3.1 - 3.9
 [42] R.B. Fair, "Boron Penetration of Thin Polysilicon Gates/Ultrathin Gate Dielectrics from B+
 Implantation and Thermal Processing," in ULSI Science and Technology 1997, eds. H.Z.
 Massoud, H. Iwai, C. Claeys, and R.B. Fair (The Electrochemical Society, Pennington, NJ) vol.
 97-3, 247-261 (1997).
 [43] R.B. Fair, V. Pamula, and M. Pollack, "MEMS-based Explosive Particle Detection and
 Remote Particle Stimulation," Proceedings of SPIE - Detection and Remediation Technologies
 for Mines and Minelike Targets II, vol. 3079, 671 (1997).
 [44] R.B. Fair, "Dopant Diffusion in Si and SiO2 during RTA," Extended Abstracts of
 International Conference on Solid State Devices and Materials, SSDM'97, Hamamatsu, Japan,
 Sept. 1997, p. 104.
 (45) R.B. Fair, M. Pollack, and V. Pamula, "MEMS Devices for Detecting the Presence of
 Explosive Material Residues in Mine Fields," SPIE Aerosense Conf., Orlando, vol. 3392, 409,
 April, 1998.
 (46) V.K. Pamula and R.B. Fair, "Detection of Nanogram Explosive Particles with a MEMS
 Sensor," Proceedings of SPIE, Detection and Remediation Technologies for Mines and Minelike
 Targets IV, vol. 3710, pp. 321-327 (1999).
Case 1:17-cv-01353-LPS Document 325-1 Filed 08/13/19 Page 50 of 80 PageID #: 9752



 (47) A. Dewey and R.B. Fair, "Microelectromechanical Systems (MEMS) Design and Design
 Automation Research at Duke University," International Conf. Modeling and Simulation of
 Microsystems, April 1998.
 (47a) V.K. Pamula and R.B. Fair, “ Detection of Dissolved TNT and DNT in Soil with a MEMS
 Explosive Particle Detector,” Proceedings of the SPIE - The International Society for Optical
 Engineering, v 4038, pt.1-2, 2000, p 547-52
 (48) T. Zhang, K. Chakrabarty, and R.B. Fair, "Design of Reconfigurable Composite
 Microsystems Based on Hardware/Software Co-design Principles," Tech. Proc. Of Fourth
 International Conf. Modeling and Simulation of Microsystems, p. 148, March, 2001.
 (49) J. Jopling, D. Rose, and R.B. Fair, "The Coupled-Domain System Simulation/Simulatability
 Problem," Tech. Proc. Of Fourth International Conf. Modeling and Simulation of Microsystems,
 p. 116, March, 2001.
  (50) J. Ding, K. Chakrabarty, and R.B. Fair, "Reconfigurable Microfluidic System Architecture
 Based on Two-Dimensional Electrowetting Arrays," Tech. Proc. Of Fourth International Conf.
 Modeling and Simulation of Microsystems, p. 181, March, 2001.
 (51) R.B. Fair, "A Historical View of the Role of Ion-Implantation Defects in PN Junction
 Formation for Devices," in Si Front End Processing- Physics and Technology of Dopant-Defect
 Interactions, Materials Research Society, vol 610, pp. B4.1.1-12, (2001).
 (52) R. B. Fair, M.G. Pollack, R. Woo, V.K. Pamula, H. Ren, T. Zhang, and J. Venkatraman, “A
 Microwatt Metal-Insulator-Solution-Transport (MIST) Device for Scalable Digital Bio-
 Microfluidic Systems,” Technical Digest, Inter. Electron Device Meeting, pp. 367-370 (2001).
 (53) H. Ren, V. Srinivasan, and R.B. Fair, “Design and Testing of an Interpolating Mixing
 Architecture for Electrowetting-Based Droplet On-Chip Chemical Dilution,” Digest of Technical
 Papers Transducers, 2003, pp. 619-622 (2003).
 (54) R.B. Fair, V. Srinivasan, P. Paik, H. Ren, V.K. Pamula, and M.G. Pollack, “Electrowetting-
 Based On-Chip Sample Processing for Integrated Microfluidics, IEDM 2003, Washington, DC,
 December 10, 2003.
 (55) V. Srinivasan, V.K. Pamula, M.K. Pollack, and R.B. Fair, “Clinical diagnostics on human
 whole blood, plasma, serum, urine, saliva, sweat, and tears on a digital microfluidic platform.
 Proceedings of MicroTAS 2003 1287-1290 (2003)
 (56) V. Srinivasan, V. Pamula, P. Paik, and R.B. Fair, “Protein Stamping for MALDI Mass
 Spectrometry Using an Electrowetting-Based Microfluidic Platform,” in Lab-on-a-Chip:
 Platforms, Devices, and Applications, L.A. Smith and D. Sobek, eds., Proc. Of SPIE, vol. 5591,
 pp. 26-34, Dec. 8, 2004.
 (57) R.B. Fair, A. Khlystov, V. Srinivasan, V.K. Pamula, K.N. Weaver, “Integrated
 Chemical/Biochemical Sample Collection, Pre-concentration, and Analysis on a Digital
 Microfluidic Lab-on-a-Chip Platform,” in Lab-on-a-Chip: Platforms, Devices, and Applications,
 L.A. Smith and D. Sobek, eds., Proc. Of SPIE, vol. 5591, pp. 113-124, Dec. 8, 2004.
 (58) V.K. Pamula, V. Srinvasan, H. Chakrapani, R.B. Fair, and E.J. Toon, “A Droplet-Based
 Lab-On-A-Chip for Coplorimetric Detection of Nitroaromatic Explosives,” Proceedings of IEEE
 Inter. Conference on Micro Electro Mechanical Systems (MEMS 2005), pp. 722-725, (2005)
 (59) R. Evans, L. Luan, N.M. Jokerst, and R.B. Fair, “Optical detection heterogeneously
 integrated with a coplanar digital microfluidic lab-on-a-chip platform,” 6th IEEE Conf. Sensors,
 IEEE Sensors 2007, Atlanta, GA, Oct.28, 2007.
 (60) C. Geisler, D.M. Wootton, P.I. Lelkes, R.B. Fair, and J.G. Zhou, “Material study of
 electrowetting-based multimicrofluidics array printing of high resolution tissue construct with
Case 1:17-cv-01353-LPS Document 325-1 Filed 08/13/19 Page 51 of 80 PageID #: 9753



 embedded cells and growth factors,” ASME 2010 First Global Congress NanoEngineering for
 Medicine and Biology, Houston, TX, Feb. 7-10, 2010.
 (61) R.B. Fair, “Parallel Processing of Multifunctional, Point-of-Care Bio-Applications on
 Electrowetting Chips, μTAS 2010, Oct. 3-7 (2010), pp. 2095-2097.
 (62) M.W. Royal, R.B. Fair, and N.M. Jokerst, “Integrated sample preparation and sensing:
 Microresonator optical sensors embedded in digital electrowetting microfluidics systems,” IEEE
 Sensors, p. 4 (2011)
 (63) B. -N. Hsu, A. C. Madison and R. B. Fair "Accelerate Sepsis Diagnosis by Seamless
 Integration of DNA Purification and qPCR," Proceedings of the 16th International Conference
 on Miniaturized Systems for Chemistry and Life Sciences (MicroTAS 2012), Okinawa, Japan,
 October 28-November 1, 2012, pp. 830-832.
 (64) M. Sandahl, S. Punnamaraju, A. Madison, J. Harrington, M. Royal, R. Fair, A. Eckhardt, A.
 Sudarsan, and M. Pollack, “Software automated genomic engineering (SAGE) enabled by
 electrowetting-on-dielectric digital microfluidics,” 17th Inter. Conf. on Miniaturized Systems for
 Xhemistry and Life Sciences, MicroTAS 2013, v2, pp1260-126, 2013




                                       BOOK CHAPTERS

 (1) R. B. Fair, "Concentration Profiles of Diffused Dopants in Silicon," in Impurity Doping
 Processes in Silicon, Ed. by F. Y. Want in the series Material Processing: Theory and Practices,
 North Holland Press, Amsterdam (1981) pp. 317-442.
 (2) R. B. Fair, "Physics and Chemistry of Impurity Diffusion and Oxidation of Silicon," in
 Processing Technologies, Ed. D. Khang in Applied Solid State Science, Academic Press, New
 York (1981), Supplement 2B, pp. 1-108.
 (3) R. B. Fair, ''Diffusion in Silicon," in Advances in Electronic Materials, Ed. by B. W. Wessels
 and G. Y. Chin, American Society for Metals, Metals Park, Ohio (1986) pp. 119-145.
 (4) R.B. Fair, "Diffusion and Ion Implantation in Silicon," in Semiconductor Materials and
 Process Technology Handbook, Ed. G.E. McGuire, Noyes Publication (1988), pp. 455-538.
 (5) R.B. Fair, "Diffusion and Oxidation of Silicon," Eds. K.F. Jensen and D. Hess, American
 Chemical" Society-Advances in Chemistry Series No. 221, Wash, D.C. (1989).
 (6) R.B. Fair, "Diffusion in Silicon," Ed. L.C. Kimerling, Concise Encyclopedia of Electronic
 and.Optoelectronic Materials, (Pergamon Press, Oxford) Suppl. Vol. 2, pp. 901-904, 1990.
 [7] R.B. Fair, "Junction Formation in Silicon by Rapid Thermal Annealing", in Rapid Thermal
 Processing: Science and Technology, Ed. R.B. Fair, (Academic Press, Boston), pp. 169-226,
 1993.
 [8] R.B. Fair, "Rapid Thermal Processing - A Justification", in Rapid Thermal Processing:
 Science and Technology, Ed. R.B. Fair, (Academic Press, Boston), pp. 1-11, 1993.
 (9) R.B. Fair, "Conventional and Rapid Thermal Processing," in ULSI Technology, Ed. C.Y.
 Chang and S.M. Sze (McGraw Hill, New York), pp. 144-204, 1996.
 (10) R.B. Fair, "Doping," Ed. J.D. Atwood, Inorganic Reactions and Methods, Sections 17.2.6-
 17.2.6.5, John Wiley & Sons, New York (1999)
 (11) T. Zhang, K. Chakrabarty, R.B. Fair, “A Hierarchical Design Platform for
 Microelectrofluidic Systems,” Vol. 1, MEMS/NEMS Handbook, Ed. L. Cornelius (Springer),
 2006.
Case 1:17-cv-01353-LPS Document 325-1 Filed 08/13/19 Page 52 of 80 PageID #: 9754



 (12) R.B. Fair, “Scaling Fundamentals and Applications of Digital Microfluidic Microsystems,”
 in Microfluidics Based Microsystems, Ed. S. Kakac, B. Kosoy, D. Li, and A. Pramuanjaroenkij
 (Springer), pp. 285-304 (2010).

                                BOOKS EDITED/WRITTEN

 [1] "Impurity Diffusion and Gettering in Silicon," Materials Research Society Symposia
 Proceedings, Vol. 36, Eds. Richard B. Fair, Charles W. Pearce and Jack Washburn, Materials
 Research society, Pittsburgh, PA., (1985).
 [2] "Rapid Thermal Processing: Science and Technology", Ed. R.B. Fair, Academic Press,
 Boston, (1993).
 (3) "1st International Rapid Thermal Processing Conference - RTP'93", Ed. R.B. Fair and B.
 Lojek, RTP'93, Phoenix (1993)
 (4) "2nd International Rapid Thermal Processing Conference - RTP'94", Ed. R.B. Fair and B.
 Lojek, RTP'94, Monterey (1994)
 (5) "3rd International Rapid Thermal Processing Conference - RTP'95", Ed. R.B. Fair and B.
 Lojek, RTP'95, Amsterdam (1995)
 (6) "4th International Conference on Advanced Thermal Procesing of Semiconductors - RTP'96",
 Ed. R.B. Fair, M.L. Green, B. Lojek, and R.P.S. Thakur, RTP'96, Boise (1996)
 (7) "ULSI Science and Technology 1997", Eds. H.Z. Massoud, H. Iwai, C. Claeys, and R.B. Fair
 (The Electrochemical Society, Pennington, NJ) vol. 97-3, Montreal (1997)
 (8) "5th International Conference on Advanced Thermal Processing of Semiconductors -
 RTP'97", Ed. R.B. Fair, M.L. Green, B. Lojek, and R.P.S. Thakur, RTP'97, New Orleans (1997)
 (9) “Microelectrofluidic Systems – Modeling and Simulation,” CRC Press, Boca Raton, (2002).

                               INVITED LECTURES/TALKS

 (1) "Transistor Design Considerations in Low-Noise Pre-Amplifiers," IEEE Nuclear Science
 Symposium, San Francisco (1975).
 (2) "Recent Advances in Implantation and Device Modeling for the Design and Process Control
 of Bipolar IC's," Electrochemical Society Meeting, Philadelphia (1977).
 (3) "Some New Insights into Process Modeling," Nat. Bureau of Standards, Washington, DC
 (1978).
 (4) "Recent Developments in Process Modeling," Stanford University Seminar, Stanford (1979).
 (5) "Thermal and Laser-Induced Diffusion of Dopants in Silicon," Sandia Laboratories Seminar,
 Albuquerque (1979).
 (6) "The Multiple-Charge State Vacancy Model for Impurity Diffusion in Silicon," Gordon
 Research Conf., Meriden, NH (1979).
 (7) "Impurity Diffusion in Silicon - The Long and the Short of It," ECS Society Lecture, North
 Texas Section, Dallas (1979).
 (8) "Point Defects and Diffusion in Silicon - The Current Controversies," Stanford University
 Seminar (1979).
 (9) "The Multiple-Charge-State Vacancy Model of Diffusion," Electrochemical Society Meeting,
 St. Louis (1980).
 (10) "Molecular Transport and Diffusion in Solids:, NATO Advanced Study Institute on
 Chemical Sensors," Hightstown, NJ (1980).
Case 1:17-cv-01353-LPS Document 325-1 Filed 08/13/19 Page 53 of 80 PageID #: 9755



 (11) "A Consistent Model of Oxidation, Impurity Diffusion and Defect Growth in Silicon,"
 Electronic Materials Conf., Cornell (1980).
 (12) "Diffusion in Silicon," Seminar at Texas Instruments, Inc., Dallas (1980).
 (13) "LSI Research Areas - Peeling the IC Technology Onion," Duke University, Durham, NC
 (1980).
 (14) "The Role of H2 in SiO2 on Integrated Circuit Reliability," Penn State University, State
 College, PA (1980).
 (15) "LSI Research Areas," Howard University, Washington, DC (Nov. 1980).
 (16) "LSI Research Areas - Peeling the IC Technology Onion," Western Electric, Merimack
 Valley, April 1981.
 (17) "Limitations and Benefits of Standard High Temperature processing in Producing Device
 Quality Silicon Surface Layers," Lasers in Microelectronics Workshop, MIT, Boston, May 1981.
 (18) "Modeling Anomalous Phenomena in Arsenic Diffusion in Silicon," Electrochemical
 Society Meeting, Minneapolis, MN, May 1981.
 (19) "The Role of the Microelectronics Center of North Carolina in University Research," Sigma
 Xi Lecture, North Carolina A&T State University, Greensboro, NC, Nov. 1981.
 (20) "Anomalous Junctions Formed by Cross-Contamination of Phosphorus During Arsenic
 Implantation in Silicon," Symposium on Silicon Processing, San Jose, CA., Jan. 1982.
 (21) "Materials Research Areas in Silicon Technology," North Carolina State University,
 Raleigh, NC, 1981.
 (22) "The Impact of Defects and Diffusion on Integrated Circuit Technology," North Carolina
 State University, Raleigh, NC, 1982.
 (23) "Impurity Diffusion in Silicon-Key to the VLSI Process Balancing Act," SIA Lecture at
 Stanford University, Stanford, CA, 1982.
 (24) "Developments in Microelectronics: Science and Industry," East Carolina University,
 Greenville, NC, 1982.
 (25) "Modeling of Dopant Diffusion and Associated Effects in Si," Materials Research Society,
 Boston, 1982.
 (26) "Research Interests and Goals of the Microelectronics Center of North Carolina," University
 of North Carolina, Chapel Hill, 1982.
 (27) "The Microelectronics Center - A New Force in Cooperative VLSI Signal Processing
 Research," University of Southern California, Los Angeles, 1982.
 (28) "Point Defects in Silicon," Katholieke University, Leuven Belgium,1983.
 (29) "Impurity Concentration Doping Effects on Impurity Diffusion in Silicon," Semicon/Europa
 '83, Zurich, Switzerland, 1983.
 (30) "The Future of Microelectronics in North Carolina," ORT Seminar, Raleigh, 1983.
 (31) "An Overview of Technology Requirements for VLSI," Computer Science Seminar, NASA
 Langley Research Center, Hampton, Va., 1983.
 (32) "MCNC - A New Multi-Institutional Thrust in Manufacturing Technology Research," 5th
 University/Government/Industry Microelectronics Symposium, College Station, Texas, 1983.
 (33) "The Evolution of Digital Integrated Circuit Technologies," Keynote speech at Digital
 Integrated Circuits Workshop, John Wiley & Sons, Durham, N.C. 1983.
 (34) "Scaling of Junctions for CMOS," Symposium on Computer-Aided Design and
 Manufacturing of Integrated Circuits, Stanford University, 1983.
 (35) "Limitations in Scaling Junctions for CMOS,"Burroughs Corp., San Diego, 1983.
Case 1:17-cv-01353-LPS Document 325-1 Filed 08/13/19 Page 54 of 80 PageID #: 9756



 (36) "The Role of the Microelectronics Center of North Carolina in Industrial Development of
 North Carolina," keynote talk, Quality in Electronics Conference, Raleigh, N. C., 1983.
 (37) "The Role of Vacancies and Self-Interstitials in Impurity-Diffusion in Silicon,"
 Indo./U.S.Workshop on Diffusion in Solids, Bombay, India, 1984.
 (38) "The Formation of Fixed Charge and Interface States During Hot Carrier Injection in
 MOSFET's," DEC, Hudson, Massachusetts, 1984.
 (39) "Cooperative Research at MCNC," Third Symposium on Semiconductor Processing, San
 Jose, California, 1984.
 (40) "The Role of Point Defects in Processing Phenomena in Silicon," Monsanto Corporation, St.
 Louis, 1984.
 (41) "Modeling Rapid Thermal Diffusion of Dopants in Silicon," Semiconductor Seminar,
 Research Triangle Park, 1984.
 (42) "Modeling Rapid Thermal Diffusion of Dopants in Silicon," Microelectronics Seminar
 Series, UNCC, Charlotte, N.C., 1984.
 (43) "Observations of Vacancies and Self-Interstitials in Diffusion Experiments in Silicon,"
 International Conference on Defects in Semiconductors, San Diego, CA, 1984.
 (44) "Silicon Diffusion," Materials Science Seminar for American Society of Metals, Detroit,
 1985.
 (45) "Microelectronics in North Carolina," Luncheon speaker to ASTM Committee F-1, Raleigh,
 1984.
 (46) "Impurity Diffusion During RTA," Materials Research Society Meeting, Boston, 1984.
 (47) "PREDICT__A New Design Tool for Shallow Junction Processes," SPIE Meeting on
 Advanced Applications of Ion Implantation, Los Angeles, 1985.
 (48) "The Self-Interstitial Versus Vacancy Debate in Silicon-Coincidences, Convictions and
 Controversies," Gordon Research Conference on Point Defects, Line Defects and Interfaces in
 Semiconductors, Plymouth, NH, 1985.
 (49) "On the Role of Rapid-Thermal Processing Scaled CMOS," Canadian VLSI Conference,
 Toronto, 1985.
 (50) "Process Modeling" - IEDM Short Course, Washington, D.C., 1985.
 (51) "Shallow Junction Technology for Sealed CMOS," SRC Topical Research Conference,
 Cornell University, Ithaca, 1985.
 (52) "New Results on Point Defects in Silicon," Seminar at Katholieke University, Leuven
 Belgium, 1985.
 (53) "Diffusion and Ion Implantation," Annual Davos Seminars on Semiconductor Materials and
 Devices, Davos Switzerland, 1985.
 (54) "Diffusion Simulation," MCC Workshop on Process and Device Simulation, Austin, Texas,
 1986.
 (55) "Diffusion and Ion Implantation," Annual Davos Seminars on Semiconductor Materials and
 Devices, Davos Switzerland, 1986.
 (56) "Modeling Low Thermal Budget Silicon Processing - The Long and the Short of it," RPI,
 Troy, NY, 1986.
 (57) "Diffusion and Ion Implantation," Annual Davos Seminars on Semiconductor Materials and
 Devices, Davos Switzerland, 1987- 1992.
 (58) "The Future of Ion Implantation," R. B. Fair, Greater Silicon Valley Implant User's Group,
 San Jose (1987).
 (59) "Pitfalls of Low-Thermal Budget Processing," Sematech Workshop, Denver
Case 1:17-cv-01353-LPS Document 325-1 Filed 08/13/19 Page 55 of 80 PageID #: 9757



 (1987).
 (60) "Pitfalls of Low-Thermal Budget Processing," Hewlett-Packard, Fort Collins (1987).
 (61) "Process Models for Ultra-Shallow Junction Technologies," Digital Equip. Corp. Seminar,
 Hudson, MA (1988).
 (62) "Challenges for Submicron Silicon Processing," Fifth International Sym. on Semiconductor
 Processing, Santa Clara, CA (1988).
 (63) "Rapid Thermal Processing Issues in the Manufacturing of Semiconductor Devices,"
 S.P.I.E. Conf. on Advanced Processing of Semiconductor Devices II, Newport Beach, CA
 (1988).
 (64) "Oxidation-Induced defects in Low-Thermal Budget Silicon Processing," Electrochemical
 Society Meeting, Atlanta, Georgia, May 1988.
 (65) "The Role of Transient Damage Annealing Shallow-Junction Formation," Electrochemical
 Society Meeting, Atlanta, Georgia, May 1988.
 (66) "Rapid Thermal Annealing of Low Energy Implants in Silicon," Shanghai Workshop on
 Characterization of Ion Implantation in Silicon, Hangzhou,
 China, June 1988.
 (67) "The Impact of Computing Technology on Design," The Technology Exchange Institute for
 Engineering Deans'', Stanford Univ., Oct. 1988.
 (68) "VLSI Research Program at MCNC," 1989 VLSI Group Research Review, Univ.of
 Waterloo, May 1989.
 (69) "Phenomenological vs. Point-Defect-Based Modeling-Where Should You Put Your
 Money?" Electrochem. Soc. Meeting, Los Angeles, May 1989.
 (70) "Challenges and Priorities for Two-Dimensional Process Simulation,"Electrochem. Soc.
 Mtg., Montreal, May 1990.
 (71) "Transient Diffusion in Silicon: Models and Cures," Electronics Materials Conf., Santa
 Barbara, CA, June 1990.
 (72) "Thermal Budget Issues for Submicron ULSI," Oregon Graduate Institute for Science and
 Technology, Beaverton, Nov. 1990.
 (73) "Damage Removal-Diffusion Tradeoffs in Ultra-Shallow Implanted p+ Junctions,"
 Motorola Process Modeling Workshop, Mesa, Nov. 1990.
 (74) "A Unified View of Modeling Transient Dopant Diffusion in Silicon," Inter. Workshop on
 VLSI Process and Device Modeling, Oiso, Japan, May 1991.
 (75) "Defects Induced in Silicon During Ion Implantation and Rapid Thermal Annealing,"
 Electrochem Soc. Meeting, Washington, DC, May 1991.
 (76) "Computer-Aided Process Modeling and Simulation," Silicon Processing for the VLSI Era,
 RTP, May 17, 1991.
 (77) "Process Simulation for ULSI - Tools, Models and Issues," ASIC Technology Seminar,
 Kawasaki Japan, September 1991.
 (78) "Process Simulation for ULSI," Teksel Seminar, Osaka, Japan, September 1991.
 (79) "Process Simulation for ULSI," Intellect, Inc. Seminar, Seoul, Korea, September 1991.
 (80) "Process Simulation for ULSI," Exartech Inter. Seminar, Hsinchu, Taiwan, October 1991.
 [81] "Challenges in Manufacturing ULSI Devices", SPE Regional Tech. Conf., Research
 Triangle Park, Nov. 1991.
 [82] "Defects in Silicon Induced by Ion Implantation" Symp. on Adv. Science and Tech. of Si
 Materials, Japan Soc. for Promotion of Science, Kona, Hawaii, Nov. 1991.
Case 1:17-cv-01353-LPS Document 325-1 Filed 08/13/19 Page 56 of 80 PageID #: 9758



 [83] "The Role of Consortia in the Development of Materials and Processing Alternatives for
 Advanced Microelectronics", ISHM Workshop, Ojai, CA, Feb. 1992.
 [84] "Defects, Diffusion and Debacles in Shallow pn Junction Formation", AT&T Bell Labs,
 Murray Hill, N.J., March 1992.
 [85] "The Semiconductor Manufacturing Crisis - Opportunity for Global Cooperation?",
 Keynote speech, ISSMT'92 Conf., Tokyo, May 1992.
 [86] "Rapid Thermal Processing - Science and Technology", all seminars, May 1992, Kawasaki,
 Japan, Science Park, Hsingchu, Taiwan, Yonsei Univ., Seoul, Korea.
 [87] "Consortia - Help or Hindrance?", ISHM '92 Meeting, San Francisco, CA, October, 1992
 [88] "Junction Formation in Silicon by Rapid Thermal Annealing", Materials Research Socoety,
 San Francisco, CA, April, 1993
 [89] "Proof-of-Concept Collaboration Model for Advanced Packaging Research at MCNC", 2nd
 Inter. Conf. on Multichip Modules, Denver, April, 1993
 (90) "Rapid Thermal Processing," Seminar at SEMI, Mountain View Ca., July, 1993.
 (91) "Junction Formation in Silicon by RTA", 1st International Rapid Thermal Processing
 Conference, RTP'93, Phoenix, Az, Sept. 1993.
 (92) "Prospects for Ion Implantation in Scaled Devices," Conference on Advanced
 Microelectronic Devices and Processing, Sendai, Japan, March, 1994.
 (93) "Advances in Microchip Technology - Hitting the Wall in the Microchip Marathon," 8th
 Annual High Performance Computing and Communications Conference, FGIPC, Research
 Triangle Park< NC, June, 1994.
 (94) " Rapid Thermal Processing - Hot Solution for a Critical Processing Need?" Distinguished
 Lecture, Micron Technology, Inc., Boise ID, June 1995.
 (95) " Rapid Thermal Annealing Issues in Silicon Processing," 125th TMS Annual Meeting,
 Anaheim, CA, Feb. 1996.
 (96) "Modeling the Diffusion Barrier Role of Nitgrogen in Ultrathin Gate Oxides," SRC Topical
 Research Conference on Ultrathin Gate Dielectrics Technology, Reliability, and
 Characterization, Raliegh, NC, March, 1996.
 (97) "Boron Diffusion in Ultrathin Silicon Dioxide Layers," in The Physics and Chemistry of
 SiO2 and the Si-SiO2 Interface -3 Symposium, Spring meeting of the Electrochemical Society,
 Los Angeles (1996).
 (98) " Ion Implantation and Annealing Technologies," Cambridge University, England June
 1996.
 (99) " PREDICTive Process Simulation for the Non-Stanford Graduate Engineer," Computer-
 Aided Design of IC Processes and Devices Workshop, Stanford University, August, 1996.
 [100] "Trend of Rapid Thermal Processing in Large Diameter Silicon Processes," Plenary talk,
 2nd International Symposium on Advanced Science and Technology of Silicon Materials,
 November 25-29, Kona, Hawaii (1996).
 [101] "Ultrashallow 2D Dopant Profile Simulation Versus Experimental Measurement in the
 Low Thermal Budget Regime," Fourth International Workshop on Measurement,
 Characterization and Modeling of Ultra-shallow Doping Profiles in Semiconductors, Research
 Triangle Park, NC, April, 1997.
 [102] "MEMS Trace Particle, Vapor and Ultrasound Sensor," Aerosense Conference 3079, SPIE,
 Orlando, FL, April 24, 1997
 [103] "MEMS Trace Particle, Vapor and Ultrasound Sensor," Oak Ridge National Labs, May 12,
 1997
Case 1:17-cv-01353-LPS Document 325-1 Filed 08/13/19 Page 57 of 80 PageID #: 9759



 [104] "Dopant Difusion in Si and SiO2 During Rapid Thermal Annealing," Solid State Devices
 and Materials - SSDM'97, Hamamatsu, Japan, Sept., 1997.
 [105] "Activation of Ion Implanted Dopants in Silicon with Optical Radiation," Gordon Research
 Conf. on Materials Processes Far from Equilibrium, Meredian, NH., Aug. 1997.
 [106] "Dopant Diffusion in Si and SiO2 during RTA," International Conference on Solid State
 Devices and Materials, SSDM'97, Hamamatsu, Japan, Sept. 1997.
 [107] "Sniffing Out Landmines: Mimicing Man's Best Friend," IEEE New Technology
 Directions Committee Workshop, Atlanta, Georgia, Nov. 1997.
 [108] " Advances in Silicon Technology- Hitting the Wall in the Microchip Marathon," keynote
 talk at 2nd Southeastern Workshop on Mixed-Signal VLSI and Monolithic Sensors," Knoxville,
 April, 1998.
 [109] A. Dewey and R.B. Fair, "Microelectromechanical Systems (MEMS) Design and Design
 Automation Research at Duke University," Int. Conf. on Modeling and Simulation of
 Microsystems, Semiconductors, Sensors, and Actuators, MSM98, April, 1998.
 [110] R.B. Fair, "PN Junction Profile Engineering," Short course at USJ'99, Research Triangle
 Park, March, 1999.
 [111] R.B. Fair, "A Historical View of the Role of Ion-Implantation Defects in PN Junction
 Formation for Devices," Materials Research Society, San Francisco, April, 2000.
 [112] R.B. Fair, "The Invention of the Self-Aligned Gate MOSFET," N.C. Section of the
 Materials Research Society, Research Triangle Park, Nov. 10, 2000.
 [113] R.B. Fair, "Research in Biochips and BioFLIPS," Workshop on Biomedical Imaging and
 Bioengineering Opportunities, N.C. State University, May 10, 2001.
 [114] R.B. Fair, “Advances in Droplet-Based Bio Lab-on-a-Chip,” BioChips 2003, Boston, June,
 2003.
 [115] R.B. Fair, A. Khlystov, V. Srinivasan, V. K. Pamula, K.N. Weaver, “Integrated
 chemical/biochemical sample collection, pre-concentration, and analysis on a digital microfluidic
 lab-on-a-chip platform,” Lab-on-a-Chip: Platforms, Devices, and Applications, Conf. 5591, SPIE
 Optics East, Philadelphia, Oct. 25-28, 2004.
 [116] R.B. Fair, “Dynamically Reconfigurable Surfaces for Microfluidic Applications,” MRS
 Spring Meeting, San Francisco, CA., Symp. Q, March 29, 2005.
 [117] R.B. Fair, V. Srinivasan, N. Weaver, “Bead-Based and Solution-Based Assays Performed
 on a Digital Microfluidic Platform,” BMES 2005, Baltimore, MD, Oct. 1, 2005.
 [118] R.B. Fair, “Chemical and Biological Applications of Digital Microfluidic Devices,” 5th
 Inter. Meeting on Electrowetting,” Rochester, NY, June 1, 2006.
 [119] R.B. Fair, “Chemical and Biological Pathogen Detection in a Digital Microfluidic
 Platform,” DARPA/MTO Workshop Microfluidic Analyzers, Keystone, CO, Oct. 4-5, 2006.
 [120] R.B. Fair, “Integrated Digital Microfluidic Functions for Chemical and Biological
 Applications”, Materials Research Society Meeting, San Francisco, CA April 13, 2007.
 [121] R.B. Fair, “Integrated Digital Microfluidic Chips for Chemical and Biological
 Applications,” Drexel University, Philadelphia, PA May 16, 2007.
 [122] R.B. Fair, “Digital Microfluidic Biochips,” Materials Research Society, Boston, Nov. 27,
 2007.
 [123] R.B. Fair, "Reconfigurable digital microfluidic chips for multiple chemical applications",
 American Chemical Society, Philadelphia, Aug. 20, 2008
 [124] R.B. Fair, J.H. Song, R.D. Evans, Y-T Lin, B-N Hsu, “Scaling EWD Actuators for
 Picoliter Applications,” 6th Inter. Meeting on Electrowetting, Los Angeles, Aug. 21, 2008.
Case 1:17-cv-01353-LPS Document 325-1 Filed 08/13/19 Page 58 of 80 PageID #: 9760



 [125] R.B. Fair, “Progress in Reconfigurable Microfluidic Systems for Evolvable Biochips,” 8th
 International Conf. Evolvable Systems, Prague, Sept. 21, 2008. (Keynote)
 [126] R.B. Fair, “Is a True Lab-on-a-Chip Possible?”, Bioengineering Applications to Address
 Global Health, Duke Univ., Durham, NC, Nov. 6, 2008.
 [127] R.B. Fair, “The $1000 Genome: Sequencing DNA One Drop at a Time.” Microfluidics
 Symposium, Harvard Medical School, January 15, 2009.
 [128] R.B. Fair, “Fundamentals of Droplet Flow in Microfluidics,” NATO Advanced Study
 Institute on Microsystems for Security – Fundamentals and Applications – August 23 –
 September 4, 2009, Golden Dolphin Hotel, Cesme-Izmir, Turkey
 [129] R.B. Fair, “Implementation of Fluidic Functions in Digital Microfluidics,” NATO
 Advanced Study Institute on Microsystems for Security – Fundamentals and Applications –
 August 23 – September 4, 2009, Golden Dolphin Hotel, Cesme-Izmir, Turkey
 [130] R.B. Fair, “Digital Microfluidics for Chemical and Biological Applications,” 31st Annual
 International IEEE EMBS Conference, Minneapolis, Minnesota, USA, September, 2-6, 2009.
 [131] R.B. Fair, “Electrowetting Control of Droplets for On-chip Biomedical Applications,” APS
 Mtg., Portland, OR, March 2010.
 [132] R.B. Fair, “Parallel Processing of Multifunctional, Point-of-Care Bio-Applications on
 Electrowetting Chips, μTAS 2010, Oct. 3-7 (2010), Groningen, The Netherlands.
 [133] N. M. Jokerst, M. Royal, S. Dhar, M. Brooke, R. Fair, T. Tyler, D. Arora, “Intergated
 Optical Sensing Ssystems: Sensors, Photonics, and Fluidics,” Europtrode XI, Barcelona, April,
 2012.
 [134] R.B. Fair, “Portable Digital Microfluidic LoCs with Integrated Analog Processing,
 Adaptive Control, and Sensing,” IARPA Workshop, Bedford, MA, Oct. 10, 2012.
 [135] R.B. Fair, “Extraction and Detection of Sparse Pathogens from Biological Fluids at the
 Microfluidics Scale,” Microfluidics Congress: USA, Philadelphia, July 11-12. Keynote Talk.
 2016.
 [136] R.B. Fair and L. Chen, “Enhanced cell manipulation and detectiojn vis magnetic beads on
 a digital microfluidic device,” TechConnect Conference, May14-17, 2017. National Harbor, Md.
 [137] R.B. Fair and S. Noyce, “Digital microfluidics as a platform for biomedical research and
 rapid diagnostics,” 4 Bio Summit: USA, September 13-14, 2018, San Francisco, Ca. (Keynote
 talk)

                             OTHER TALKS AND LECTURES

 (1) "A Machine-Scan Electron Beam Device," 8th Annual Electron and Laser Beam
 Symposium," University of Michigan, Ann Arbor (1966).
 (2) "High Concentration Arsenic Diffusion in Silicon from Doped Oxide Sources,"
 Electrochemical Society Meeting, Houston (1972).
 (3) "Quantitative Theory of Retarded Base Diffusion in Silicon NPN Structures with Arsenic
 Emitters," Inter. Electron Device Meeting of IEEE, Washington, DC (1972).
 (4) "Diffusion of Ion-Implanted Boron in High Concentration P, As and Sb-doped Silicon,"
 Electrochemical Society Meeting, Toronto (1975).
 (5) "The Diffusion of Ion-Implanted Arsenic in Silicon," Electrochemical Society Meeting,
 Dallas (1975).
 (6) "Zener and Avalanche Breakdown in As-Implanted Low Voltage Si N-P Junctions," Inter.
 Electron Device Meeting of IEEE, Washington, DC (1975).
Case 1:17-cv-01353-LPS Document 325-1 Filed 08/13/19 Page 59 of 80 PageID #: 9761



 (7) "Quantitative Model of Phosphorus Diffusion in Silicon," Electrochemical Society Meeting,
 Las Vegas (1976).
 (8) "Quantitative Model of the Emitter-Dip Effect," Electrochemical Society Meeting, Las Vegas
 (1976).
 (9) "Analysis of Phosphorus Profiles," Electrochemical Society Meeting, Atlanta (1977).
 (10) "The Effect of Strain-Induced Bandgap Narrowing on Phosphorus Diffusion and E-Center
 Concentrations in Silicon," Inter. Conf. on Defectsand Radiation Effects in Semicond., Nice
 (1978).
 (11) "Theory and Direct Measurement of Boron Segregation in SiO2 During Dry, Near Dry and
 Wet O2 Oxidation," Electrochemical Society Meeting, Pittsburgh (1978).
 (12) "Modeling Laser - Induced Diffusion of Implanted Arsenic in Silicon," Electrochemical
 Society Meeting, Los Angeles (1979).
 (13) "Influence of Strain on Impurity Diffusion in Silicon," Electrochemical Society Meeting, St.
 Louis (1980).
 (14) "Threshold Voltage Instability in MOSFET's Due to Channel Hot Hole Emission," Inter.
 Electron Device Meeting, Washington, DC (1980).
 (15) "The Effects of Impurity Diffusion and Surface Damage on Oxygen Precipitation in
 Silicon," Electrochemical Society Meeting, Montreal
 (1982).
 (16) "Dynamic Behavior of the Build-Up of Fixed Charge and Interface States During Hot
 Carrier Injection in Encapsulated MOSFET's," Electrochemical Society Meeting, Montreal
 (1982).
 (17) "Modeling Physical Limitations on Junction Scaling for CMOS," Device
 Research Conference, Burlington, VT (1983).
 (18) "Modeling Rapid Thermal Annealing Processes for Shallow Junction Formation in Silicon,"
 International Electron Device Meeting, Washington, DC (1983).
 (19) "Computer Simulation of Oxygen Precipitation and Denuded Zone Formation,"
 Electrochemical Society Meeting, Cincinnati, OH (1984).
 (20) "Stress Assisted Diffusion of Boron and Arsenic in Silicon," Materials Research Society
 Meeting, Boston, November 1984.
 (21) "Curve Fitting Models for Boron, Phosphorus and Arsenic Ion Implantations in Crystalline
 Silicon," Electrochemical Society Meeting, Toronto, Canada (1985).
 (22) "Shallow p+/n Junction Formation for CMOS VLSI Application Using Germanium
 Preamorphization," 43rd Device Research Conf., Boulder, CO, 1985.
 (23) "Point Defect Generation During Phosphorus Diffusion in Silicon," Electronic Materials
 Conf., Boulder, CO, 1985.
 (24) "Integrated Circuit Process Design Using a Hardwired Simulator" - PREDICT , NUPAD,
 Santa Clara, CA 1986.
 (25) "Point Defect Kinetics During Backside Oxidation Measured by Frontside Stacking Fault
 Growth," B. Rogers, H. Z. Massoud, R. B. Fair, U. M. Gosele, R. Shaw, H. Korb and M. Guse,
 Electrochem. Soc. Spring Meeting, Phila. (1987).
 (26) "Characterization and Modeling of the Diffusion of B and As in Si in Dry O2/HCl
 Mixtures," R. Subrahmanyan, H. Z. Massoud and R. B. Fair, Electrochem. Soc. Spring Meeting,
 Phila. (1987).
 (27) "A Deep Decision Tree Approach to Modeling Submicron Silicon Technologies," R. B. Fair
 and J. E. Rose, ICCAD, San Jose, (1987).
Case 1:17-cv-01353-LPS Document 325-1 Filed 08/13/19 Page 60 of 80 PageID #: 9762



 (28) "Process Models for Ultra-Shallow Junction Technologies," R. B. Fair, IEDM, Wash., DC,
 1987.
 (29) "Accurate Junction-Depth Measurements Using Chemical Staining," R. Subrahmanyan, H.
 Z. Massoud and R. B. Fair, Fifth International Conference on Silicon Processing, Santa Clara,
 CA, 1988.
 (30) "On the Role of Ion Implantation Damage in Silicon on Dopant Diffusion for Shallow
 Junction Formation," Y. Kim, R. B. Fair and H. Z. Massoud, Electronic Mater. Conf., Boulder,
 CO, June 1988.
 (31) "Two Dimensional Modeling of Implant Damage Effects on Impurity Diffusion," R. B. Fair,
 C. Gardner, M. Johnson, S. Kenkel, D. Rose, J. Rose, R. Subrahmanyan, Workshop on Num.
 Modeling of Processes and Devices for Integrated Circuits, San Diego, May 1988.
 (32) "A Comparison of Low Energy BF2 Implantation in Si and Ge Preamorphized Silicon,"
 G.A. Ruggles, S. Hong, J.J. Wortman, M. Ozturk, E.R. Myers, J.J. Hren and R.B. Fair, Materials
 Research Society Mtg., Boston, Nov. 1988.
 (33) "Modeling the Time Constant for Transient Diffusion Enhancement of Ion-Implanted
 Dopants in Silicon," Y. Kim, H.Z. Massoud and R.B. Fair, Process Simulation Workshop,
 MCNC, RTP, Nov. 1989.
 (34) "Modeling the Oxidation of Heavily Doped Silicon in the Thin Regime," R. Ward, H.Z.
 Massoud and R.B. Fair, Process Simulation Workshop, MCNC, RTP, Nov. 1989.
 (35) "Comparison of Measured and Simulated Two Dimensional P Profiles in Si," R.
 Subrahmanyan, H.Z. Massoud and R.B. Fair, Process Simulation Workshop, MCNC, RTP, Nov.
 1989.
 (36) "A Strategy for 2D Process Simulation," R.B. Fair, Process Simulation Workshop, MCNC,
 RTP, Nov. 1989.
 (37) "Shallow-Junctions-Modeling the Dominance of Point Defect Charge States During
 Transient Diffusion," IEDM, Wash., D.C., Dec. 1989.
 (38) "Technology Transfer at MCNC," SRC Workshop, Melbourne, FL, March, 1990.
 (39) "Physical Modeling of the Time Constant of the Transient Enhancement in Diffusion of Ion-
 implanted Dopants in Silicon," Y. Kim, H.Z. Massoud, U. Gosele and R.B. Fair, Electrochem.
 Soc. Meeting, Montreal, May 1990.
 (40) "Modeling The Enhanced Diffusion of Implanted Boron in Silicon," Y. Kim, T.Y. Tan, H.Z.
 Massoud and R.B. Fair, Electrochem. Soc. Mtg., Montreal, May 1990.
 (41) "The Thermal Oxidation of Heavily Doped Silicon in the Thin-Film Regime: Dopant
 Behavior and Modeling Growth Kinetics," R.R. Ward, H.Z. Massoud and R.B. Fair,
 Electrochem. Soc. Mtg., Montreal, May 1990.
 (42) "The Effect of Amorphizing Implants on Phosphorus Diffusion in Silicon," R.B. Fair,
 Electrochem. Soc. Mtg., Montreal, May 1990.
 (43) "The Role of End-of-Range Dislocation Loops as a Diffusion Barrier," Y. Kim, H.Z.
 Massoud, S. Chevacharoeukul and R.B. Fair, Electrochem. Soc. Mtg., Montreal, May 1990.
 (44) "Technology Transfer Utilizing the Proof-of-Concept Facility," R.B. Fair and J.F.
 Freedman, Adv. Semicond. Manuf. Conf. & Workshop, Boston, October 1991.
 (45) "Spinoff Strategy for University-Based Applications Effort in Microsystems," Engineering
 Foundation Conference on Commercialization of Microsystems, Banff, Canada, Sept. 1994.
 (46) "Physically Based Modeling of Boron Diffusion in Thin Gate Oxides:
 Effects of F, H2, N, Oxide Thickness and Injected Si Interstitials," IEDM, Wash. DC, December,
 1995.
Case 1:17-cv-01353-LPS Document 325-1 Filed 08/13/19 Page 61 of 80 PageID #: 9763



 (47) "Process Simulation of Dopant Atom Diffusion in SiO2," in Process Physics and Modeling
 in Semiconductor Technology Symposium, Spring meeting of the Electrochemical Society, Los
 Angeles (1996).
 (48) G. Chen, T. Borca-Tasciuc, and R. B. Fair "Fundamental Limit of the Use of Pyrometry in
 Rapid Thermal Processing," in RTP'96, Boise, ID, Sept. 1996.
 [49] R.B. Fair, "Boron Penetration of Thin Polysilicon Gates/Ultrathin gate Dielectrics from B+
 Implantation and Thermal Processing," Electrochemical Society Meeting, Montreal, May 6,
 1997
 [50] R.B. Fair, "Boron Penetration of Thin Polysilicon Gates/Ultrathin Gate Dielectrics from B+
 Implantation and Thermal Processing," Spring Meeting, Electrochemical Soc., Montreal, May,
 1997.
 [51] T.W. Tsuei, R.L. Wood, C.K. Malek, M.M. Donnelly, and R.B. Fair, "Tapered Microvalves
 Fabricated by Off-Axis X-ray Exposures," HARMST 97
 (52) R.B. Fair, M. Pollack, and V. Pamula, "MEMS Devices for Detecting the presence of
 Explosive Material Residues in Mine Fields," SPIE Aerosense Conf., Orlando, vol. 3392, 409,
 April, 1998.
 (53) J.M. Zara, S. Bobbio, R. Fair, S. Goodwin-Johannson, and S.W. Smith, "A Forward
 Looking Intracardiac Ultrasound Scanner Using MEMS Technology," ONR Transducer
 Materials and Transducers Workshop, State College, PA, May, 1998.
 (54) Y. Wu, H. Niimi, H. Yang, G. Lucovsky, and R. Fair, "Microscopic Model for Boron-Atom
 Penetration Through Silicon Dioxide and Suppression of Boron Transport Through Silicon
 Nitride," 29th IEEE Semiconductor Interface Specialists Conference, San Diego, Dec., 1998.
 (55) V.K. Pamula and R.B. Fair, "Detection of Explosive Residues with a MEMS Sensor," SPIE
 Aerosense Conf., Orlando, April, 1999.
 (56) A. Dewey and R.B. Fair, "Microelectromechanical Systems (MEMS) Design and Design
 Automation Research at Duke University," International Conf. Modeling and Simulation of
 Microsystems, April 1998.
 (57) A. Dewey, R. Fair, J. Jopling, T. Zhang, F. Cao, B. Schreiner, and M. Pollack, "Towards
 Microfluidic System (MEFS) Computing Architecture,", Third Inter. Conf. on Modeling and
 Simulation of Microsystems, San Diego,Mar. 27-29, 2000.
 (58) V.K. Pamula and R.B. Fair, "Detection of Dissolved TNT and DNT in Soil with a MEMS
 Explosive Particle Detector," ," SPIE Aerosense Conf., Orlando, April, 2000.
 (59) T. Zhang, K. Chakrabarty, and R.B. Fair, "Design of Reconfigurable Composite
 Microsystems Based on Hardware/Software Co-design Principles, "International Conf. Modeling
 and Simulation of Microsystems, March, 2001.
 (60) H. Ren, A. Jog, and R.B. Fair, "Statistical Optimal Design of Microelectromechanical
 Systems (MEMS), 4th Inter. Conf. On Modeling and Simulation of Microsystems, March, 2001.
 (61) J. Jopling, D. Rose, and R.B. Fair, "The Coupled-Domain System Simulation/Simulatability
 Problem," 4th Inter. Conf. On Modeling and Simulation of Microsystems, March, 2001.
 (62) V.K. Pamula, A. Jog, and R.B. Fair, "Mechanical Property Measurement of Thin-Film Gold
 using Thermally Actuated Bimetallic Cantilever Beams," 4th Inter. Conf. On Modeling and
 Simulation of Microsystems, March, 2001.
 (63) J. Ding, K. Chakrabarty, and R.B. Fair, "Reconfigurable Microfluidic System Architecture
 Based on Two-Dimensional Electrowetting Arrays," 4th Inter. Conf. On Modeling and
 Simulation of Microsystems, March, 2001.
Case 1:17-cv-01353-LPS Document 325-1 Filed 08/13/19 Page 62 of 80 PageID #: 9764



 (64) V. Srinivasan, A. Jog, and R.B. Fair, "Scalable Maxromodels for Microelectromechanical
 Systems," 4th Inter. Conf. On Modeling and Simulation of Microsystems, March, 2001.
 (65) V.K. Pamula, P. Paik, M.G. Pollack, and R.B. Fair, “Microfluidic Reconfigurable Droplet
 Mixer,” BioMEMS and Nano Technology World 2001, Columbus, Ohio, September, 2001.
 (66) P. Kolar and R.B. Fair, “Non-contact Electrostatic Stamping for DNA Microarray
 Synthesis,” Smalltalk 2001, San Diego, CA, August, 2001.
 (67) M.G. Pollack, R.B. Fair, V.K. Pamula, and A. Shenderov, “Electrowetting Microfluidics for
 High Throughput Screening,” Smalltalk 2001, San Diego, CA, August, 2001.
 (68) V.K. Pamula, P.Y. Paik, J. Venkatraman, M.G. Pollack, and R.B. Fair, “Microfluidic
 Electrowetting-Based Droplet Mixing,” MEMS Conference, Berkeley, CA, August, 2001.
 (69) T. Zhang, K. Chakrabarty and R.B. Fair, “Performance Comparison between Continuous-
 flow and Droplet-based Microelectrofluidic Systems,” Fifth International Conference on
 Modeling and Simulation of Microsystems, San Juan, Puerto Rico, April 22-25, 2002.
 (70). R. B. Fair, M.G. Pollack, R. Woo, V.K. Pamula, H. Ren, T. Zhang, and J. Venkatraman, “A
 Microwatt Metal-Insulator-Solution-Transport (MIST) Device for Scalable Digital Bio-
 Microfluidic Systems,” Paper 16.4, Inter. Electron Devices Meeting (IEDM), Washington, DC
 (Dec. 2001).
 (71) H. Ren and R.B. Fair, “Micro/Nano Liter Droplet Formation and Dispensing by Capacitance
 Metering and Electrowetting Actuation,” IEEE Nano-2002, Arlington, VA (August, 2002).
 (72) V. Srinvasan, V. K. Pamula, M.G. Pollack, and R.B. Fair, “A Digital Microfluidic Biosensor for
 Multianalyte Detection,” 16th IEEE MEMS 2003 Conf., Kyoto, Jan. 2003.
 (73) H. Ren, V. Srinivasan, and R.B. Fair, “Design and Testing of an Interpolating Mixing
 Architecture for Electrowetting-Based Droplet On-Chip Chemical Dilution,” Transducers, 2003,
 Boston, June, (2003).
 (74) V. Srinivasan, V.K. Pamula, K.D. Rao, M.G. Pollack, J.A. Izatt, and R.B. Fair, "3-D
 imaging of moving droplets for microfluidics using optical coherence tomography," Seventh
 International Conference on Miniaturized Chemical and Biochemical Analysis Systems ( μTAS
 2003), Lake Tahao, October, 2003.
 (75) V. Srinivasan, V.K. Pamula, M.G. Pollack, and R.B. Fair, "Clinical diagnostics on human
 whole blood, plasma, serum, urine, saliva, sweat, and tears on a digital microfluidic platform,"
 Seventh International Conference on Miniaturized Chemical and Biochemical Analysis Systems
 ( μTAS 2003), Lake Tahao, October, 2003.
 (76) M. G. Pollack, P. Y. Paik, A. D. Shenderov, V. K. Pamula, F. S. Dietrich, and R. B. Fair,
 "Investigation of electrowetting-based microfluidics for real-time PCR applications Seventh
 International Conference on Miniaturized Chemical and Biochemical Analysis Systems ( μTAS
 2003), Lake Tahao, October, 2003.
  (77) H. Ren, V. Srinivasan, M.G. Pollack, and R.B. Fair, “Automated Electrowetting-Based
 Droplet Dispensing with Good Reproducibility,” Seventh International Conference on
 Miniaturized Chemical and Biochemical Analysis Systems ( μTAS 2003), Lake Tahao, October,
 2003.
 (78) R.B. Fair, V. Srinivasan, P. Paik, H. Ren, V.K. Pamula, and M.G. Pollack, “Electrowetting-
 Based On-Chip Sample Processing for Integrated Microfluidics, IEDM 2003, Washington, DC,
 December 10, 2003.
 (79) V. Srinivasan, V.K. Pamula, P. Paik, and R.B. Fair, “Protein Stamping for MALDI Mass
 Spectrometry Using an Electrowetting-based Microfluidic Platform,” Lab-on-a-Chip: Platforms,
 Devices, and Applications, Conf. 5591, SPIE Optics East, Philadelphia, Oct. 25-28, 2004.
Case 1:17-cv-01353-LPS Document 325-1 Filed 08/13/19 Page 63 of 80 PageID #: 9765



 (80) D. Vissani, K.N. Weaver, V. Srinivasan, R.B. Fair, and J.A. Stenken, “Adapting
 Theophylline Quantitation via Alkaline Phosphatase Inhibition to a Micro-Total Analytical
 System,” Southern Regional Meeting of ACS, Research Triangle Park, NC, Nov. 10-13, 2004.
 (81) V.K. Pamula, V. Srinvasan, H. Chakrapani, R.B. Fair, and E.J. Toon, “A Droplet-Based
 Lab-On-A-Chip for Coplorimetric Detection of Nitroaromatic Explosives,” 18th IEEE Inter.
 Conference on Micro Electro Mechanical Systems (MEMS 2005), Miami, Jan. 30 (2005).
 (82) P.B. Griffin, R.B. Fair, “A Continuous Flow Microchannel-based DNA Sequencing
 Scheme,” Advances in Genome Biology and Technology Conf., Marco Island, FL, Feb. 9, 2006.
 (83) Y. Ma, A. Khlystov, V. Ivanov, R.B. Fair, ”Digital Microfluidic Impactor for Determination
 of Sulfate in Ambient Aerosol,” Inter. Aerosol Conf., St. Paul. MN, Sept. 15, 2006.
 (84) L. Luan, R.D. Evans, D. Schwinn, R.B. Fair, and N.M. Jokerst, “Chip Scale Integration of
 Optical Microresonator Sensors with Digital Microfluidics Systems,” LEOS-2008, Newport
 Beach, CA, Nov. 9-13, 2008.
 (85) P. Thwar, J.L. Rouse, A.E. Eckhardt, P. Griffin, M.G. Pollack and R.B. Fair, “Digital
 Microfluidic DNA Sequencing,” Advances in Genome Biology and Technology (AGBT)
 Meeting, Marco Island, Florida, Feb., 2009.
 (86) C.G. Geisler, J.G. Zhou, D.M. Wootton, P.I. Lelkes1, R. Fair, “Electrowetting-based Multi-
 microfluidics Array Printing of High Resolution Tissue Construct with Embedded Cells and
 Growth Factors,” International Cartilage Repair Society, ICRS, Miami, May 23, 2009.
 (87) R.D. Evans, B-N Hsu, Y-Y You, and R.B. Fair, “Electrostatic Printing of Sub-nanoliter
 Droplets for Tissue Engineering with Precise Concentration Control Via Digital Microfluidics,”
 13th ICACS International Conference on Surface and Colloid Science, New York, June 14-19,
 2009.
 (88) C. Geisler, D.M. Wootton, P.I. Lelkes, R.B. Fair, and J.G. Zhou, “Material study of
 electrowetting-based multimicrofluidics array printing of high resolution tissue construct with
 embedded cells and growth factors,” ASME 2010 First Global Congress NanoEngineering for
 Medicine and Biology, Houston, TX, Feb. 7-10, 2010.
 (89) B. -N. Hsu, A. C. Madison and R. B. Fair "Accelerate Sepsis Diagnosis by Seamless
 Integration of DNA Purification and qPCR," Proceedings of the 16th International Conference
 on Miniaturized Systems for Chemistry and Life Sciences (MicroTAS 2012), Okinawa, Japan,
 October 28-November 1, 2012, pp. 830-832.
 (90) Kai Hu, Bang-Ning Hsu, Andrew Madison, Krishnendu Chakrabarty and Richard Fair,
 “Fault Detection, Real-Time Error Recovery, and Experimental Demonstration for Digital
 Microfluidic Biochips,” Design Automation Technology Europe, paper # 586, Grenoble, March,
 2013.
 (91) A. Madison, M. Royal, R. Fair, M. Sandahl, J. Harrington, S. Punnamaraju, A. Eckhardt, A.
 Sudarsan, and M. Pollack, “Software automated genomic engineering (SAGE) enabled by
 electrowetting-on-dielectric digital microfluidics,” MicroTAS 2013, Freiburg, Oct. 2013.
 (92) A. Madison, M,W. Royal, and R.B. Fair, “An electrowetting on dielectric lab on a chip for
 multiplex automated genome engineering,” 9th Inter. Meeting on Electrowetting, Cincinnati,
 June, 2014.
 (93) L. Chen, A. Madison, and R.B. Fair, “Intra-droplet magnetic bead manipulation on a digital
 microfluidic chip,” MicroTAS 2014, Oct. 26, 2014, San Antonio.
 (94) K. Hu, M. Ibrahim, L. Chen, Z. Li, K. Chakrabarty, and R.B. Fair, "Experimental
 Demonstration of Error Recovery in an Integrated Cyberphysical Digital-Microfluidic Platform",
 BIOCAS 2015, Atlanta, Oct. 22-25, 2015.
Case 1:17-cv-01353-LPS Document 325-1 Filed 08/13/19 Page 64 of 80 PageID #: 9766




                           EXHIBIT F
8/5/2019                              Richard B.
           Case 1:17-cv-01353-LPS Document       Fair | Duke
                                              325-1          Electrical
                                                           Filed        and Computer
                                                                    08/13/19         Engineering
                                                                                  Page    65 of 80 PageID #: 9767
                                               DUKE U N I V E R S I TY»    PRAT T S C H O O L OF ENGINEERING»



                                                                                                            



           Richard B. Fair




           Lord-Chandran Professor of Engineering
           Dr. Fair is a Life Fellow of the IEEE and a Fellow of the Electrochemical Society. He has
           served as Associate Editor of the IEEE Transactions on Electron Devices (1990-1993)
           and is past Editor-In-Chief of the Proceedings of the IEEE (1993-2000). He received the
           IEEE Third Millennium Medal in 2000, and the 2003 Solid State Science and Technology
           Award from the Electrochemical Society. He has published 150 papers in technical
           journals, contributed chapters to 10 books, edited eight more books, and given over
           115 invited talks.
           Our research group will continue to be driven by applications for lab-on-a-chip
           technology. While funding for microﬂuidics devices and science is non-existent,
           applications in environmental engineering, biosensing, diagnostics, genomics, etc.
           continue to appear. Thus, we have created strategic alliances with faculty in ECE, CEE,
           chemistry, genomics, biochemistry, microsystems engineering, and computer science
           at Duke, DUHS, Harvard and Stanford as part of our new thrusts into applications-
           driven research in bio-ﬂuidic systems. We have funding to glue these critical pieces
           together. We have also aligned with Advanced Liquid Logic for the development of a
           more stable electrowetting platform on which to develop applications. And we are
           working on an NSF grant with Nan Jokerst’s group and Krish’s on an adaptive lab chip
           to develop on-chip optical sensing and control. Additionally, we have DARPA funding
           with Stanford, Harvard, and ALL in developing a genomic engineering platform for


https://ece.duke.edu/faculty/richard-fair                                                                           1/4
8/5/2019   Case 1:17-cv-01353-LPS DocumentRichard B. Fair | Duke
                                                  325-1          Electrical
                                                               Filed        and Computer
                                                                        08/13/19         Engineering
                                                                                      Page    66 of 80 PageID #: 9768
           synthetic biology. Also, we are starting
                                           DUKE U a    N Inew
                                                            V E R SNSF
                                                                    I TY»grantPRATon airborne
                                                                                         T SCHOO    particle sensing
                                                                                                     L OF ENGINEERING»
           with Desert Research Institute.

                                                                                                              
           A PPO I N T MENTS AND AFFILIATIONS
                  Lord-Chandran Professor of Engineering
                  Professor of Electrical and Computer Engineering
                  Aﬃliate of the Duke Initiative for Science & Society


           CONTAC T INFORMAT ION
                  Oﬃce Location: 3519 CIEMAS, Dept. of Electrical and Computer Engrg., Durham,
                  NC 27708
                  Oﬃce Phone: (919) 660-5277
                  Websites:
                       http://www.ee.duke.edu/research/microﬂuidics/
                       (http://www.ee.duke.edu/research/microﬂuidics/)


           EDUC AT I ON
                  Ph.D. Duke University, 1969
                  M.S.E.E. Pennsylvania State University, 1966
                  B.S.E.E. Duke University, 1964


           RESE A R C H INTEREST S
           Microﬂuidic systems for lab-on-a-chip applications based on electrowetting technology


           AWAR D S , H ONORS, AND DISTINCTIONS
                  Life Fellow. IEEE. 2009
                  Gordon E. Moore Medal for Outstanding Achievement in Solid State Science and
                  Technology. Electrochemical Society. 2003
                  Third Millennium Medal. IEEE. 2000
                  Professor James F. Gibbons Achievement Award. 4th International Conference on
                  Advanced Thermal Processing. 1996
                  Fellow. Electrochemical Society. 1994
                  Fellow. Institute for Electrical and Electronics Engineers. 1990

https://ece.duke.edu/faculty/richard-fair                                                                                2/4
8/5/2019                              Richard B.
           Case 1:17-cv-01353-LPS Document       Fair | Duke
                                              325-1          Electrical
                                                           Filed        and Computer
                                                                    08/13/19         Engineering
                                                                                  Page    67 of 80 PageID #: 9769
           COUR S E S TAUGHTDUKE U N I V E R S I TY»                       PRAT T S C H O O L OF ENGINEERING»

                  ECE 331L: Fundamentals of Microelectronic Circuits
                 ECE 528: Integrated Circuit Engineering
                                                                                                             
                  ECE 533: Biochip Engineering
                  ECE 891: Internship


           IN T H E N E WS
                  The 'Citation Classic' That Redeﬁned Microﬂuidics
                  (http://pratt.duke.edu/about/news/clinical-classic) (Mar 27, 2017 | Pratt School of
                  Engineering)
                  Faculty Research Leads to Jobs and Companies
                  (http://today.duke.edu/http%3A/today.duke.edu/showcase/mmedia/features/entrepre
                  spirit/faculty-research-jobs-companies) (Sep 16, 2014)


           REPR E S E NTATIVE PU BLICATIONS
                  Madison, AC; Royal, MW; Fair, RB, Piezo-driven acoustic streaming in an
                  electrowetting-on-dielectric digital microﬂuidics device, Microﬂuidics and Nanoﬂuidics,
                  vol 21 no. 12 (2017) [10.1007/s10404-017-2012-6
                  (http://dx.doi.org/10.1007/s10404-017-2012-6)] [abs
                  (https://scholars.duke.edu/individual/pub1288874)].
                  Madison, AC; Royal, MW; Vigneault, F; Chen, L; Griﬃn, PB; Horowitz, M; Church,
                  GM; Fair, RB, Scalable Device for Automated Microbial Electroporation in a Digital
                  Microﬂuidic Platform., Acs Synthetic Biology, vol 6 no. 9 (2017), pp. 1701-1709
                  [10.1021/acssynbio.7b00007 (http://dx.doi.org/10.1021/acssynbio.7b00007)] [abs
                  (https://scholars.duke.edu/individual/pub1259216)].
                  Fair, RB, Demonstration of Automated Analysis of Multiple Analytes on an Integrated
                  Digital Microﬂuidic Platform., Clinical Chemistry, vol 63 no. 5 (2017), pp. 1038-1039
                  [10.1373/clinchem.2016.266585
                  (http://dx.doi.org/10.1373/clinchem.2016.266585)] [abs
                  (https://scholars.duke.edu/individual/pub1241495)].
                  Moore, JA; Nemat-Gorgani, M; Madison, AC; Sandahl, MA; Punnamaraju, S;
                  Eckhardt, AE; Pollack, MG; Vigneault, F; Church, GM; Fair, RB; Horowitz, MA; Griﬃn,
                  PB, Automated electrotransformation of Escherichia coli on a digital microﬂuidic
                  platform using bioactivated magnetic beads., Biomicroﬂuidics, vol 11 no. 1 (2017)
                  [10.1063/1.4975391 (http://dx.doi.org/10.1063/1.4975391)] [abs
                  (https://scholars.duke.edu/individual/pub1227944)].

https://ece.duke.edu/faculty/richard-fair                                                                           3/4
8/5/2019   Case 1:17-cv-01353-LPS Document Richard B. Fair | Duke
                                                   325-1          Electrical
                                                                Filed        and Computer
                                                                         08/13/19         Engineering
                                                                                       Page    68 of 80 PageID #: 9770
               Madison, AC; Royal, MW; Fair,DUKE RB,UFluid
                                                        N I V Etransport
                                                                R S I TY» in PRAT partially
                                                                                          T SCshielded  electrowetting
                                                                                                H O O L OF ENGINEERING»
               on dielectric digital microﬂuidic devices, Journal of Microelectromechanical Systems,
               vol 25 no. 4 (2016), pp. 593-605 [10.1109/JMEMS.2016.2561699
            (http://dx.doi.org/10.1109/JMEMS.2016.2561699)] [abs                                                     
               (https://scholars.duke.edu/individual/pub1140106)].




https://ece.duke.edu/faculty/richard-fair                                                                                 4/4
Case 1:17-cv-01353-LPS Document 325-1 Filed 08/13/19 Page 69 of 80 PageID #: 9771




                            EXHIBIT G
8/5/2019                                             VolTRAX
           Case 1:17-cv-01353-LPS Document 325-1 Filed  08/13/19 Page 70 of 80 PageID #: 9772

   About VolTRAX

   Oxford Nanopore oﬀers a range of options for converting your original biological sample to a form ready for
   application into a nanopore sensing device.

   Oxford Nanopore has developed VolTRAX – a small device designed to perform library preparation
   automatically, so that a user can get a biological sample ready for analysis, hands-free. VolTRAX is designed
   as an alternative to a range of lab equipment, to allow consistent and varied, automated library prep options.

   VolTRAX v1 has been available in an early access programme, and VolTRAX V2 was introduced in late 2018.
   You can purchase the device now in store.




                   VolTRAX
                   from Oxford Nanopore

           Privacy Notice:
           We use cookies and similar
           technologies to ensure you get the
                                                            ❯ Cookie Settings          ✓ Accept Cookies
           best experience on our
           websites.View our privacy policy
           here.

https://nanoporetech.com/products/voltrax                                                                           1/5
8/5/2019                                             VolTRAX
           Case 1:17-cv-01353-LPS Document 325-1 Filed  08/13/19 Page 71 of 80 PageID #: 9773




                    02:20




   Why VolTRAX?


                                                  Automated library prep




                               Only minutes of hands-on time, even for novel/complex experiments




                                                      Reproducible results




                                                        Programmable




                                            Potential for a broad variety of techniques




                                  Community members will be able to develop their own methods



           Privacy Notice:
           We use cookies and similar                       Portable
           technologies to ensure you get the
                                                                  ❯ Cookie Settings       ✓ Accept Cookies
           best experience on our
           websites.View our privacy policy
           here.
                                                     Take prep out of the lab
https://nanoporetech.com/products/voltrax                                                                    2/5
8/5/2019                                             VolTRAX
           Case 1:17-cv-01353-LPS Document 325-1 Filed  08/13/19 Page 72 of 80 PageID #: 9774




                                            Minimal kit/consumables needed



   VolTRAX overview

   VolTRAX is designed to automate sample prep for nanopore analyses.

   The consumable VolTRAX cartridge is used with a small USB-powered device.

   The VolTRAX is designed to allow users to add sample and reagents to the device and then walk away while
   they are prepared for nanopore sequencing. In VolTRAX, liquids are moved around the cartridge in a path
   programmed by software, performing individual reactions in sequence. Read more at this poster

   A range of traditional library preparation kits are also currently available to MinION users.




           Privacy Notice:
           We use cookies and similar
           technologies to ensure you get the
                                                              ❯ Cookie Settings           ✓ Accept Cookies
           best experience on our
           websites.View our privacy policy

   Prepare
           here.

https://nanoporetech.com/products/voltrax                                                                     3/5
8/5/2019
           epa e                                     VolTRAX
           Case 1:17-cv-01353-LPS Document 325-1 Filed  08/13/19 Page 73 of 80 PageID #: 9775

   Automated and manual library preparation solutions

            Find out more




   Sequence
   From miniature devices to high-throughput installations

            Find out more




   Analyse
   Analysis of real-time data while your experiment progresses

            Find out more




                                                            Careers

                                                           About us

                                                          Contact us

                                                            Events

                                                             News

                                                            Videos


                                                中文           日本語               English



                                                       T Y 



           Privacy Notice:                        G E T T I N G S TA R T E D
           We use cookies and similar
                                                          Publications
           technologies to ensure you get the
                                                       Start using ❯ Cookie Settings
                                                                   MinION                ✓ Accept Cookies
           best experience on our
           websites.View our privacy policy     What is the Nanopore Community?

           here.                                     Distributors & Partners

                                                       Japanese dealers
https://nanoporetech.com/products/voltrax                                                                   4/5
8/5/2019                                             VolTRAX
           Case 1:17-cv-01353-LPS Document 325-1 Filed  08/13/19 Page 74 of 80 PageID #: 9776
                                                              Japanese dealers

                                                                  Site map

                                                  H O W CA N W E H E L P YO U ?

                                                              For Job seekers

                                                       Subscribe to Nanopore updates



                                                       Q U A L I T Y S TA N D A R D S

       Oxford Nanopore Technologies hold accreditation to ISO 27001 and ISO 9001.

                                            Policies




      © 2008 - 2018 Oxford Nanopore Technologies. All rights reserved. Registered Oﬃce: Gosling Building, Edmund Halley Road, Oxford
      Science Park, OX4 4DQ, UK | Registered No. 05386273 | VAT No 874 642494 | Privacy & Cookie Policies | Terms & Conditions.
      Oxford Nanopore Technologies, the Wheel icon, EPI2ME, Flongle, GridION, Metrichor, MinION, MinIT, MinKNOW, PromethION,
      SmidgION and VolTRAX are registered trademarks of Oxford Nanopore Technologies Limited in various countries. Flongle, GridION,
      MinION, PromethION and VolTRAX are currently for research use only.




           Privacy Notice:
      We use cookies and similar
Open chat to speak to us now
      technologies to ensure you get the
                                                                       ❯ Cookie Settings               ✓ Accept Cookies
      best experience on our
      websites.View our privacy policy
      here.

https://nanoporetech.com/products/voltrax                                                                                              5/5
Case 1:17-cv-01353-LPS Document 325-1 Filed 08/13/19 Page 75 of 80 PageID #: 9777




                            EXHIBIT H
Case 1:17-cv-01353-LPS Document 325-1 Filed 08/13/19 Page 76 of 80 PageID #: 9778




                   REDACTED
Case 1:17-cv-01353-LPS Document 325-1 Filed 08/13/19 Page 77 of 80 PageID #: 9779




                           EXHIBIT I
Case 1:17-cv-01353-LPS Document 325-1 Filed 08/13/19 Page 78 of 80 PageID #: 9780




                   REDACTED
Case 1:17-cv-01353-LPS Document 325-1 Filed 08/13/19 Page 79 of 80 PageID #: 9781




                           EXHIBIT J
Case 1:17-cv-01353-LPS Document 325-1 Filed 08/13/19 Page 80 of 80 PageID #: 9782




                   REDACTED
